Exhibit 10.3

 

 

Loan No. 526618:11

 

MORTGAGE, ASSIGNMENT OF LEASES AND RENTS AND SECURITY AGREEMENT

Dated as of August 3, 2011

FSP 303 EAST WACKER DRIVE LLC
(Mortgagor)

TO

 

 

JOHN HANCOCK LIFE INSURANCE COMPANY(U.S.A.)
(Mortgagee)

 

 

 

LOCATION OF PROPERTY:
303 East Wacker Drive

Chicago, Illinois

 

 

After Recording Return To:



Quarles & Brady LLP

300 North LaSalle Street

Suite 4000

Chicago, Illinois 60654
Attention: Peter A. Sarasek, Esq.

 

Loan No. 526618:11

 

TABLE OF CONTENTS

Page

1.   Payment of Indebtedness and Incorporation of Covenants, Conditions and
Agreements 4 2.   Warranty of Title 5 3.   Insurance; Casualty 5 4.   Payment of
Taxes, Etc. 10 5.   Reserve Fund 11 6.   Condemnation 13 7.   Leases and Rents
14 8.   Maintenance and Use of Mortgaged Property 17 9.   Transfer or
Encumbrance of the Mortgaged Property or Interests in the Mortgagor; Other
Indebtedness 18 10.   Estoppel Certificates 25 11.   No Cooperative or
Condominium 26 12.   Changes in the Laws Regarding Taxation 26 13.   No Credits
on Account of the Indebtedness 26 14.   Documentary Stamps 26 15.   Right of
Entry 27 16.   Books and Records 27 17.   Performance of Other Agreements 28 18.
  Representations and Covenants Concerning Loan 28 19.   Single Asset
Entity/Separateness 31 20.   Events of Default; Remedies 33 21.   Additional
Remedies 35 22.   Right to Cure Defaults 37 23.   Late Payment Charge 38 24.  
Prepayment 38 25.   Prepayment After Event of Default 38 26.   Appointment of
Receiver 38 27.   Security Agreement 38 28.   Authority 39 29.   Actions and
Proceedings 40 30.   Further Acts, Etc. 40 31.   Recording of Mortgage, Etc. 40
32.   Usury Laws 41 33.   Sole Discretion of Mortgagee 41 34.   Recovery of Sums
Required To Be Paid 41 35.   Marshalling and Other Matters 41 36.   Waiver of
Notice 41 37.   Remedies of Mortgagor 42 38.   Reporting Requirements 42 39.  
Hazardous Materials 42 40.   Asbestos 45 41.   Bankruptcy or Insolvency 45

i

Loan No. 526618:11

 

42.   Compliance with ERISA and State Statutes on Governmental Plans 46 43.  
Assignments 47 44.   Cooperation 47 45.   Indemnification for Recourse
Obligations 47 46.   Exculpation and Recourse 48 47.   Notices 49 48.  
Non-Waiver 50 49.   Joint and Several Liability 50 50.   Severability 51 51.  
Duplicate Originals 51 52.   Indemnity and Mortgagee’s Costs 51 53.   Certain
Definitions 51 54.   No Oral Change 52 55.   No Foreign Person 52 56.   Separate
Tax Lot 52 57.   Right to Release Any Portion of the Mortgaged Property 52 58.  
Subrogation. 52 59.   Administrative Fees 52 60.   Disclosure 52 62.   Address
of Real Property 53 63.   Method of Payment 53 64.   Publicity 53 65.  
Relationship. 53 66.   Homestead 53 67.   No Third Party Beneficiaries. 53 68.  
Compliance with Regulation U. 53 69.   Entire Agreement 54 70.   Servicer 54 71.
  Book Entry. 54 72.   Governing Law; Consent to Jurisdiction. 54 73.  
Additional Funding. 55 74.   Illinois State Law Provisions 58

 

ii

Loan No. 526618:11

INDEX OF DEFINED TERMS

 

 

 

Additional Funding 56 Additional Land 1 Approved Alterations 17 Architect 7
Assignee 15 Assignment of Leases and Rents 15 Assignor 15 Bankruptcy Code 3 Code
40 Collateral 39 Depository 10 Entity Transfers 23 Equipment 2 ERISA 46 Final
Version 16 GAAP 33 Guarantor 52 Guaranty 52 Improvements 2 Indebtedness 1 Land 1
Late Charge 38 Leases 3 Loan 1 Loan Application 56 Loan Documents 52 Management
Agreement 30 Manager 30 Mortgage 1 Mortgaged Property 1, 52 Mortgagee 1, 52
Mortgagor 1, 52 Note 1, 52 Other Charges 10 Permitted Encumbrances 5 Permitted
Investments 13 Person 52 Policies 6 Preferred Stock Transfers 23 Proposed Draft
16 Rating Agencies 21 Real Property 2 Recourse Obligations 48

iii

Loan No. 526618:11

 

Rents 3, 15 Repair and Remediation Reserve Fund 12 Replacement and Repair and
Remediation Reserve Agreement 12 Replacement and Repair and Remediation Reserve
Fund 12 Reserve Fund 13 Restoration 7 Secondary Market Transactions 48 Servicer
55 Small Lease 15 Tax and Insurance Fund 11 Taxes 10 Tenant Improvement and
Leasing Commission Reserve 12 Tenant Improvement and Leasing Commission Reserve
Fund 12 Termination Amount 15 TI Agreement 12 Transferee 20 Uniform Commercial
Code 2

 

 

iv

Loan No. 526618:11

 

 

THIS MORTGAGE, ASSIGNMENT OF LEASES AND RENTS AND SECURITY AGREEMENT (this
“Mortgage“), made as of the 3rd day of August, 2011, by FSP 303 EAST WACKER
DRIVE LLC, a Delaware limited liability company, having its principal place of
business at 401 Edgewater Place, Suite 200, Wakefield, Massachusetts 01880
(“Mortgagor“), to and for the benefit of JOHN HANCOCK LIFE INSURANCE COMPANY
(U.S.A.), a Michigan corporation, having its principal place of business at 197
Clarendon Street, C-3, Boston, Massachusetts 02116, (“Mortgagee“).

W I T N E S S E T H:

To secure the payment of an indebtedness in the principal sum of Thirty-Five
Million and No/100 Dollars ($35,000,000.00), lawful money of the United States
of America, to be paid with interest and all other sums and fees payable
according to a certain mortgage note dated the date hereof made by Mortgagor to
Mortgagee (the mortgage note, together with all extensions, renewals or
modifications thereof, being hereinafter collectively called the “Note“; and the
loan evidenced by the Note being hereinafter referred to as the “Loan“) and all
indebtedness, obligations, liabilities and expenses due hereunder and under any
other Loan Document (as hereinafter defined) (the indebtedness, interest, other
sums, fees, obligations and all other sums due under the Note and/or hereunder
and/or any other Loan Document being collectively called the “Indebtedness”),
Mortgagor has mortgaged, given, granted, bargained, sold, alienated, enfeoffed,
conveyed, confirmed, pledged, assigned and hypothecated and by these presents
does mortgage, give, grant, bargain, sell, alien, enfeoff, convey, confirm,
pledge, assign and hypothecate unto Mortgagee and hereby grants unto Mortgagee a
security interest in the following property and rights, whether now owned or
held or hereafter acquired (collectively, the “Mortgaged Property“):

GRANTING CLAUSE ONE

All right, title and interest in and to the real property or properties
described on Exhibit A hereto (collectively, the “Land“).

GRANTING CLAUSE TWO

All additional lands, estates and development rights hereafter acquired by
Mortgagor for use in connection with the Land and the development of the Land
and all additional lands and estates therein which may, from time to time, by
supplemental mortgage or otherwise, be expressly made subject to the lien
thereof (collectively, the “Additional Land“).

GRANTING CLAUSE THREE

Any and all buildings, structures, fixtures, additions, enlargements,
extensions, modifications, repairs, replacements and improvements now or
hereafter located on the Land or any part thereof (collectively, the
“Improvements“); the Land, the Additional Land and the Improvements hereinafter
collectively referred to as the “Real Property“).

 

Loan No. 526618:11

 

GRANTING CLAUSE FOUR

All easements, rights-of-way, strips and gores of land, streets, ways, alleys,
passages, sewer rights, water, water courses, water rights and powers, oil, gas
and mineral rights, air rights and development rights, zoning rights, tax
credits or benefits and all estates, rights, titles, interests, privileges,
liberties, tenements, hereditaments and appurtenances of any nature whatsoever
in any way now or hereafter belonging, relating or pertaining to the Real
Property or any part thereof and the reversion and reversions, remainder and
remainders and all land lying in the bed of any street, road or avenue, opened
or proposed, in front of or adjoining the Land or any part thereof to the center
line thereof and all the estates, rights, titles, interests, dower and rights of
dower, curtesy and rights of curtesy, property, possession, claim and demand
whatsoever, both in law and in equity, of Mortgagor in, of and to the Real
Property and every part and parcel thereof, with the appurtenances thereto.

GRANTING CLAUSE FIVE

All machinery, equipment, fixtures and other property of every kind and nature
whatsoever owned by Mortgagor or in which Mortgagor has or shall have an
interest (to the extent of such interest) now or hereafter located upon the Real
Property or appurtenant thereto and usable in connection with the present or
future operation and occupancy of the Real Property and all building equipment,
materials and supplies of any nature whatsoever owned by Mortgagor or in which
Mortgagor has or shall have an interest (to the extent of such interest) now or
hereafter located upon the Real Property or appurtenant thereto or usable in
connection with the present or future operation and occupancy of the Real
Property, including but not limited to all heating, ventilating, air
conditioning, plumbing, lighting, communications and elevator machinery,
equipment and fixtures (hereinafter collectively called the “Equipment“) and the
right, title and interest of Mortgagor in and to any of the Equipment which may
be subject to any security agreements (as defined in the Uniform Commercial Code
of the State in which the Mortgaged Property is located (the “Uniform Commercial
Code“)) superior, inferior or pari passu in lien to the lien of this Mortgage.
In connection with Equipment which is leased to Mortgagor or which is subject to
a lien or security interest which is superior to the lien of this Mortgage, this
Mortgage shall also cover all right, title and interest of each Mortgagor in and
to all deposits and the benefit of all payments now or hereafter made with
respect to such Equipment.

GRANTING CLAUSE SIX

All awards or payments, including interest thereon, which may heretofore and
hereafter be made with respect to the Real Property or any part thereof, whether
from the exercise of the right of eminent domain (including but not limited to
any transfer made in lieu of or in anticipation of the exercise of said right),
or for a change of grade or for any other injury to or decrease in the value of
the Real Property.

2

Loan No. 526618:11

 

GRANTING CLAUSE SEVEN

All leases, licenses and subleases (including, without limitation, all
guarantees thereof) and other agreements affecting the use, enjoyment and/or
occupancy of the Real Property or any part thereof, now or hereafter entered
into (including any use or occupancy arrangements created pursuant to Section
365(h) of Title 11 of the United States Code (the “Bankruptcy Code“) or
otherwise in connection with the commencement or continuance of any bankruptcy,
reorganization, arrangement, insolvency, dissolution, receivership or similar
proceedings or any assignment for the benefit of creditors in respect of any
tenant or occupant of any portion of the Real Property), together with any
extension or renewal of the same (the “Leases“) and all income, rents, issues,
profits, revenues and proceeds including, but not limited to, all oil and gas or
other mineral royalties and bonuses from the Real Property (including any
payments received pursuant to Section 502(b) of the Bankruptcy Code or otherwise
in connection with the commencement or continuance of any bankruptcy,
reorganization, arrangement, insolvency, dissolution, receivership or similar
proceedings or any assignment for the benefit of creditors in respect of any
tenant or occupant of any portion of the Real Property and all claims as a
creditor in connection with any of the foregoing) (the “Rents“) and all proceeds
from the sale, cancellation, surrender or other disposition of the Leases and
the right to receive and apply the Rents to the payment of the Indebtedness.

GRANTING CLAUSE EIGHT

All proceeds of and any unearned premiums on any insurance policies covering the
Real Property or any part thereof including, without limitation, the right to
receive and apply the proceeds of any insurance, judgments or settlements made
in lieu thereof, for damage to the Real Property or any part thereof.

GRANTING CLAUSE NINE

All tax refunds, including interest thereon, tax credits and tax abatements and
the right to receive or benefit from the same, which may be payable or available
with respect to the Real Property.

GRANTING CLAUSE TEN

The right, in the name and on behalf of Mortgagor, to appear in and defend any
action or proceeding brought with respect to the Real Property or any part
thereof and to commence any action or proceeding to protect the interest of
Mortgagee in the Real Property or any part thereof.

GRANTING CLAUSE ELEVEN

All accounts receivable, utility or other deposits, intangibles, contract
rights, interests, estates or other claims, both in law and in equity, which
Mortgagor now has or may hereafter acquire in the Real Property or any part
thereof.

3

Loan No. 526618:11

 

GRANTING CLAUSE TWELVE

All rights which Mortgagor now has or may hereafter acquire to be indemnified
and/or held harmless from any liability, loss, damage, cost or expense
(including, without limitation, attorneys’ fees and disbursements) relating to
the Real Property or any part thereof.

GRANTING CLAUSE THIRTEEN

All plans and specifications, maps, surveys, studies, reports, contracts,
subcontracts, service contracts, management contracts, franchise agreements and
other agreements, franchises, trade names, trademarks, symbols, service marks,
approvals, consents, permits, special permits, licenses and rights, whether
governmental or otherwise, respecting the use, occupation, development,
construction and/or operation of the Real Property or any part thereof or the
activities conducted thereon or therein, or otherwise pertaining to the Real
Property or any part thereof.

GRANTING CLAUSE FOURTEEN

All proceeds, products, offspring, rents and profits from any of the foregoing,
including, without limitation, those from sale, exchange, transfer, collection,
loss, damage, disposition, substitution or replacement of any of the foregoing.

WITH RESPECT to any portion of the Mortgaged Property which is not real estate
under the laws of the State in which the Mortgaged Property is located,
Mortgagor hereby grants, bargains, sells and conveys the same to Mortgagee for
the purposes set forth hereunder and Mortgagee shall be vested with all rights,
power and authority granted hereunder or by law to Mortgagee with respect
thereto.

TO HAVE AND TO HOLD the above granted and described Mortgaged Property unto and
to the use and benefit of Mortgagee and the successors and assigns of Mortgagee
forever.

PROVIDED, HOWEVER, these presents are upon the express condition, if Mortgagor
shall well and truly pay to Mortgagee the Indebtedness at the time and in the
manner provided in the Note and this Mortgage and shall well and truly abide by
and comply with each and every covenant and condition set forth herein, in the
Note and in the other Loan Documents, these presents and the estate hereby
granted shall cease, terminate and be void.

AND Mortgagor represents and warrants to and covenants and agrees with Mortgagee
as follows:

PART I - GENERAL PROVISIONS

1. Payment of Indebtedness and Incorporation of Covenants, Conditions and
Agreements. Mortgagor shall pay the Indebtedness at the time and in the manner
provided in the Note, this Mortgage and the other Loan Documents. All the
covenants, conditions and agreements contained in the Note and the other Loan
Documents are hereby made a part of this Mortgage to the same extent and with
the same force as if fully set forth herein.

4

Loan No. 526618:11

 

2. Warranty of Title. Mortgagor has good and marketable title to the Mortgaged
Property; Mortgagor has the right to mortgage, give, grant, bargain, sell,
alienate, enfeoff, convey, confirm, pledge, lease, assign, hypothecate and grant
a security interest in the Mortgaged Property; Mortgagor possesses an
indefeasible fee estate in the Real Property; and Mortgagor owns the Mortgaged
Property free and clear of all liens, encumbrances and charges whatsoever except
those exceptions shown in the title insurance policy insuring the lien of this
Mortgage (this Mortgage and the liens, encumbrances and charges shown as
exceptions in such title policy, hereinafter collectively referred to as the
“Permitted Encumbrances“). Mortgagor shall forever warrant, defend and preserve
such title and the validity and priority of the lien of this Mortgage and shall
forever warrant and defend the same to Mortgagee against the claims of all
persons whomsoever.

3. Insurance; Casualty.

(a) Mortgagor, at its sole cost and expense, shall keep the Mortgaged Property
insured during the term of this Mortgage for the mutual benefit of Mortgagor and
Mortgagee against loss or damage by any peril covered by a standard “special
perils” or “all-risk-of-physical-loss” insurance policy including, without
limitation, riot and civil commotion, acts of terrorism, vandalism, malicious
mischief, burglary, theft and mysterious disappearance in an amount (i) equal to
at least one hundred percent (100%) of the then “full replacement cost” of the
Improvements and Equipment, without deduction for physical depreciation and (ii)
such that the insurer would not deem Mortgagor a coinsurer under such policies.
The policies of insurance carried in accordance with this Paragraph 3 shall be
paid annually in advance and shall contain the “Replacement Cost Endorsement”
with a waiver of depreciation, and shall have a deductible no greater than
$10,000 unless so agreed by Mortgagee.

(b) Mortgagor, at its sole cost and expense, for the mutual benefit of Mortgagor
and Mortgagee, shall also obtain and maintain during the term of this Mortgage
the following policies of insurance:

(i) Flood insurance if any part of the Real Property is located in an area
identified by the Secretary of Housing and Urban Development as an area having
special flood hazards and in which flood insurance has been made available under
the National Flood Insurance Act of 1968 (and any successor act thereto) in an
amount at least equal to the outstanding principal amount of the Note or the
maximum limit of coverage available with respect to the Improvements and
Equipment under said Act, whichever is less.

(ii) Comprehensive public liability insurance, including broad form property
damage, blanket contractual and personal injuries (including death resulting
therefrom) coverages.

(iii) Rental loss insurance in an amount equal to at least one hundred percent
(100%) of the aggregate annual amount of all rents and additional rents payable
by all of the tenants under the Leases (whether or not such Leases are
terminable in the event of a fire or casualty), such rental loss insurance to
cover rental losses for a period of at least one (1) year after the date of the
fire or casualty in question. The amount of such rental loss insurance shall be
increased from time to time during the term of this Mortgage as and when new
Leases and renewal Leases are entered into in accordance with the terms of this
Mortgage, to reflect all increased rent and increased additional rent payable by
all of the tenants under such renewal Leases and all rent and additional rent
payable by all of the tenants under such new Leases.

5

Loan No. 526618:11

 

(iv) Insurance against loss or damage from explosion of steam boilers, air
conditioning equipment, high pressure piping, machinery and equipment, pressure
vessels or similar apparatus now or hereafter installed in the Improvements.

(v) Such other insurance (but specifically excluding earthquake insurance) as
may from time to time be reasonably required by Mortgagee in order to protect
its interests or, in the event of a Secondary Market Transaction, as required by
the Rating Agencies (as such terms are hereinafter defined).

(c) All policies of insurance (the “Policies“) required pursuant to this
Paragraph 3 (i) shall be issued by an insurer satisfactory to Mortgagee (and, in
the event of a Secondary Market Transaction, to the Rating Agencies), (ii) shall
contain the standard New York Mortgagee non-contribution clause, or other
mortgagee clause from the applicable insurer reasonably satisfactory to
Mortgagee, naming Mortgagee as the person to which all payments made by such
insurance company shall be paid, (iii) shall be maintained throughout the term
of this Mortgage without cost to Mortgagee, (iv) shall be delivered to
Mortgagee, (v) shall contain such provisions as Mortgagee deems reasonably
necessary or desirable to protect its interest including, without limitation,
endorsements providing that neither Mortgagor, Mortgagee nor any other party
shall be a co-insurer under such Policies and that Mortgagee shall receive at
least thirty (30) days prior written notice of any modification or cancellation
and (vi) shall be satisfactory in form and substance to Mortgagee (and, in the
event of a Secondary Market Transaction, to the Rating Agencies) and shall be
approved by Mortgagee (and, in the event of a Secondary Market Transaction, by
the Rating Agencies) as to amounts, form, risk coverage, deductibles, loss
payees and insureds. All amounts recoverable thereunder are hereby assigned to
the Mortgagee. Not later than thirty (30) days prior to the expiration date of
each of the Policies, Mortgagor will deliver to Mortgagee satisfactory evidence
of the renewal of each of the Policies.

(d) If the Improvements shall be damaged or destroyed, in whole or in part, by
fire or other casualty, Mortgagor shall give prompt notice thereof to Mortgagee
and prior to the making of any repairs thereto. Following the occurrence of fire
or other casualty, Mortgagor, regardless of whether insurance proceeds are
payable under the Policies or, if paid, are made available to Mortgagor by
Mortgagee, shall promptly proceed with the repair, alteration, restoration,
replacement or rebuilding of the Improvements as near as possible to their
value, utility, condition and character prior to such damage or destruction.
Such repairs, alterations, restoration, replacement and rebuilding are herein
collectively referred to as the “Restoration“. The Restoration shall be
performed in accordance with the following provisions:

(i) Mortgagor shall procure, pay for and furnish to Mortgagee true copies of all
required governmental permits, certificates and approvals with respect to the
Restoration.

6

Loan No. 526618:11

 

(ii) Mortgagor shall furnish Mortgagee, within thirty (30) days of the casualty,
evidence reasonably satisfactory to Mortgagee of the cost to complete the
Restoration.

(iii) If the Restoration involves structural work or the estimated cost to
complete the Restoration exceeds ten percent (10%) of the original principal
amount of the Loan, the Restoration shall be conducted under the supervision of
an architect (the “Architect“) selected by Mortgagor and approved by Mortgagee
(which approval shall not be unreasonably withheld), and no such Restoration
shall be made except in accordance with detailed plans and specifications,
detailed cost estimates and detailed work schedules approved by Mortgagee (which
approval shall not be unreasonably withheld).

(iv) If the estimated cost of the Restoration shall exceed fifteen percent (15%)
of the original principal amount of the Loan in the aggregate, at the request of
Mortgagee, Mortgagor, before commencing any work, shall cause to be furnished to
Mortgagee a surety bond or bonds, in form and substance reasonably satisfactory
to Mortgagee, naming Mortgagor and Mortgagee as co-obligees, in an amount that
is not less than the estimated cost of the Restoration, issued by a surety
company or companies reasonably satisfactory to Mortgagee.

(v) The Restoration shall be prosecuted to completion with all due diligence and
in an expeditious and first class workmanlike manner and in compliance with all
laws and other governmental requirements, all permits, certificates and
approvals, all requirements of fire underwriters and all insurance policies then
in force with respect to the Real Property.

(vi) At all times when any work is in progress, Mortgagor shall maintain all
insurance then required by law or customary with respect to such work, and,
prior to the commencement of any work, shall furnish to Mortgagee duplicate
originals or certificates of the policies therefor.

(vii) Upon completion of the Restoration, Mortgagor shall obtain (A) any
occupancy permit which may be required for the Improvements and (B) all other
governmental permits, certificates and approvals and all permits, certificates
and approvals of fire underwriters which are required for or with respect to the
Restoration, and shall furnish true copies thereof to Mortgagee.

(viii) An Event of Default (as hereinafter defined) shall be deemed to have
occurred under this Mortgage if Mortgagor, after having commenced demolition or
construction of any Improvements, shall abandon such demolition or the
construction work or shall fail to complete such demolition and construction
within a reasonable time after the commencement thereof.

7

Loan No. 526618:11

 

(e) Mortgagor and Mortgagee shall jointly adjust and settle all insurance claims
exceeding $100,000.00 per claim, provided, however, if an Event of Default shall
have occurred and be continuing, Mortgagee shall have the right to adjust and
settle such claims without the prior consent of Mortgagor. In the event of any
insured loss, the payment for such loss shall be made directly to Mortgagee. Any
insurance proceeds payable under any of the Policies may, at the option of
Mortgagee, be used in one or more of the following ways: (w) applied to the
Indebtedness, whether such Indebtedness then be matured or unmatured (such
application to be without prepayment fee or premium, except that if an Event of
Default, or an event which with notice and/or the passage of time, or both,
would constitute an Event of Default, has occurred and remains uncured, then
such application shall be subject to the applicable premium computed in
accordance with the Note), (x) used to fulfill any of the covenants contained
herein as the Mortgagee may determine, (y) used to replace or restore the
property to a condition satisfactory to the Mortgagee, or (z) released to the
Mortgagor. Notwithstanding the foregoing, provided (i) not more than ten percent
(10%) of the gross area of the Improvements is directly affected by such damage,
destruction or loss and the amount of the loss does not exceed ten percent (10%)
of the original principal amount of the Loan, (ii) no Event of Default or event
that with the passage of time or giving of notice or both would constitute a
default has occurred hereunder, under the Note or under any of the other Loan
Documents and remains uncured at the time of such application, (iii) the insurer
does not deny liability to any named insured, (iv) each major and/or anchor
tenant (in excess of 10% of the leaseable area of the Mortgaged Property) whose
Lease permits termination thereof as a result of such insured loss, agrees in
writing to continue its Lease, (v) rental loss insurance is available and in
force and effect to offset in full any abatement of rent to which any tenant may
be entitled as a result of such damage, destruction or loss, (vi) the remaining
Improvements continue at all times to comply with all applicable building,
zoning and other land use laws and regulations, (vii) in Mortgagee’s judgment,
the Restoration is practicable and can be completed within one (1) year after
the damage, destruction or loss and at least one (1) year prior to the Maturity
Date (as such term is defined in the Note) and (viii) rebuilding of the
Improvements to substantially identical size, condition and use as existed prior
to the casualty is permitted by all applicable laws and ordinances, then all of
such proceeds shall be used for Restoration. Any application of insurance
proceeds to the Indebtedness shall be to the unpaid installments of principal
due under the Note in the inverse order of their maturity, such that the regular
payments under the Note shall not be reduced or altered in any manner. In the
event the above criteria are satisfied (including that no Event of Default or
event that, with the passage of time or giving of notice or both, would
constitute a default has occurred hereunder, under the Note or other Loan
Documents) or Mortgagee otherwise elects to allow the use of such proceeds for
the Restoration, such proceeds shall be disbursed in accordance with the
following provisions:

(i) Each request for an advance of insurance proceeds shall be made on seven (7)
days’ prior notice to Mortgagee and shall be accompanied by a certificate of the
Architect, if one be required under Paragraph 3(d)(iii) above, otherwise by an
executive officer or managing general partner or managing member of Mortgagor,
stating (A) that all work completed to date has been performed in compliance
with the approved plans and specifications and in accordance with all provisions
of law, (B) the sum requested is properly required to reimburse Mortgagor for
payments by Mortgagor to, or is properly due to, the contractor, subcontractors,
materialmen, laborers, engineers, architects or other persons rendering services
or materials for the Restoration (giving a brief description of such services
and materials), and that when added to all sums, if any, previously disbursed by
Mortgagee, does not exceed the value of the work done to the date of such
certificate and (C) that the amount of such proceeds remaining in the hands of
Mortgagee will be sufficient on completion of the work to pay the same in full
(giving, in such reasonable detail as Mortgagee may require, an estimate of the
cost of such completion).

8

Loan No. 526618:11

 

(ii) Each request for an advance of insurance proceeds shall, to the extent
permitted under applicable law, be accompanied by waivers of liens satisfactory
to Mortgagee covering that part of the Restoration previously paid for, if any,
and by a search prepared by a title company or by other evidence reasonably
satisfactory to Mortgagee including without limitation a title endorsement
satisfactory to Mortgagee if available in the state where the Real Property is
located, that there has not been filed with respect to the Real Property any
mechanic’s lien or other lien or instrument and that there exist no encumbrances
on or affecting the Real Property other than the Permitted Encumbrances or
otherwise approved by Mortgagee. In addition to the foregoing, the request for
the final advance shall be accompanied by (A) any final occupancy permit which
may be required for the Improvements, (B) all other governmental permits,
certificates and approvals and all other permits necessary for the occupancy and
operation of the Real Property, (C) Tenant estoppels from tenants whose space
was affected and (D) final lien waivers from all contractors, subcontractors and
materialmen.

(iii) No advance of insurance proceeds shall be made if there exists an Event of
Default on the part of Mortgagor under this Mortgage, the Note or any other Loan
Document.

(iv) If the cost of the Restoration (as reasonably estimated by Mortgagee) at
any time shall exceed the amount of the insurance proceeds available therefor,
insurance proceeds shall not be advanced until Mortgagor, before commencing the
Restoration or continuing the Restoration, as the case may be, shall deposit the
full amount of the deficiency (or other assurances reasonably satisfactory to
Mortgagee) with Mortgagee and the amount so deposited shall first be applied
toward the cost of the Restoration before any portion of the insurance proceeds
is disbursed for such purpose.

Upon completion of the Restoration and payment in full therefor, or upon failure
on the part of Mortgagor promptly to commence or diligently to continue the
Restoration, or at any time upon request by Mortgagor, Mortgagee may apply the
amount of any such proceeds then or thereafter in the hands of Mortgagee to the
payment of the Indebtedness; provided, however, that nothing herein contained
shall prevent Mortgagee from applying at any time the whole or any part of such
proceeds to the curing of any default that has not been cured within the
applicable cure period under this Mortgage, the Note or any other Loan Document.

(f) Insurance proceeds and any additional funds deposited by Mortgagor with
Mortgagee shall constitute additional security for the Indebtedness. Mortgagor
shall execute, deliver, file and/or record, at its expense, such documents and
instruments as Mortgagee deems necessary or advisable to grant to Mortgagee a
perfected, first priority security interest in the insurance proceeds and such
additional funds. If Mortgagee elects to have the insurance proceeds applied to
Restoration, (i) the insurance proceeds shall be, at Mortgagee’s election,
disbursed in installments by Mortgagee or by a disbursing agent (“Depository“)
selected by Mortgagee and whose fees and expenses shall be paid by Mortgagor in
the manner provided in Paragraph 3(e) above and (ii) all costs and expenses
incurred by Mortgagee in connection with the Restoration, including, without
limitation, reasonable counsel fees and costs, shall be paid by Mortgagor.

9

Loan No. 526618:11

 

4. Payment of Taxes, Etc.

(a) Mortgagor shall pay all taxes, assessments, water rates and sewer rents, now
or hereafter levied or assessed or imposed against the Mortgaged Property or any
part thereof (the “Taxes“) and all ground rents, maintenance charges, other
governmental impositions, and other charges, including, without limitation,
vault charges and license fees (collectively, “Other Charges“) for the use of
vaults, chutes and similar areas adjoining the Real Property, as same become due
and payable. Mortgagor will deliver to Mortgagee, promptly upon Mortgagee’s
request, evidence satisfactory to Mortgagee that the Taxes and Other Charges
have been so paid and are not then delinquent. Mortgagor shall not suffer or
permit any lien or charge (including, without limitation, any mechanic’s lien)
against all or any part of the Mortgaged Property and Mortgagor shall promptly
cause to be paid and discharged any lien or charge whatsoever which may be or
become a lien or charge against the Mortgaged Property. Mortgagor shall promptly
pay for all utility services provided to the Mortgaged Property. In addition,
Mortgagee may, at its option, retain the services of a firm to monitor the
payment of Taxes, the cost of which shall be borne by Mortgagor.

(b) Notwithstanding the provisions of subparagraph (a) of this Paragraph 4,
Mortgagor shall have the right to contest in good faith the amount or validity
of any such Taxes, liens or Other Charges (including, without limitation, tax
liens and mechanics’ liens) referred to in subparagraph (a) above by appropriate
legal proceedings and in accordance with all applicable law, after notice to,
but without cost or expense to, Mortgagee, provided that (i) no Event of Default
or event that, with the passage of time or giving of notice or both, would
constitute a default hereunder, under the Note or other Loan Documents has
occurred and is continuing, (ii) Mortgagor pays such Taxes, liens or Other
Charges as same become due and payable, unless Mortgagor delivers evidence
satisfactory to Mortgagee that, as a result of Mortgagor’s contest, Mortgagor’s
obligation to pay such Taxes, liens or Other Charges has been deferred by the
appropriate governmental authority, in which event, Mortgagor may defer such
payment of such Taxes, liens or Other Charges until the date specified by such
governmental authority, (iii) such contest shall be promptly and diligently
prosecuted by and at the expense of Mortgagor, (iv) Mortgagee shall not thereby
suffer any civil penalty, or be subjected to any criminal penalties or
sanctions, (v) such contest shall be discontinued and such Taxes, liens or Other
Charges promptly paid if at any time all or any part of the Mortgaged Property
shall be in imminent danger of being foreclosed, sold, forfeited or otherwise
lost or if the title, lien and security interest created by this Mortgage or the
priority thereof shall be in imminent danger of being impaired, (vi) Mortgagor
shall have set aside adequate reserves (in Mortgagee’s judgment) for the payment
of such Taxes, liens or Other Charges, together with all interest and penalties
thereon and (vii) Mortgagor shall have furnished such security as may be
required in the proceeding or as may be requested by Mortgagee, to insure the
payment of any such Taxes, liens or Other Charges, together with all interest
and penalties thereon.

10

Loan No. 526618:11

 

5. Reserve Fund.

(a) Tax and Insurance Fund. Mortgagor shall pay to Mortgagee on the first day of
each calendar month such amounts as Mortgagee from time to time estimates to be
sufficient to create and maintain a reserve fund from which (i) to pay the Taxes
and Other Charges, at least thirty (30) days prior to the date they are due
without the payment of any penalties or interest, and (ii) to pay, at least
thirty (30) days prior to their due date for the renewal of the coverage
afforded by the Policies upon the expiration thereof, the insurance premiums for
the Policies estimated by Mortgagee to be payable on such due date, (said
amounts in (i) and (ii) above hereafter called the “Tax and Insurance Fund”).

(1) Notwithstanding the foregoing clause (i) of this subsection (a), provided
(X) FSP 303 East Wacker Drive LLC is and remains the owner of the Mortgaged
Property, (Y) no Event of Default has occurred and is continuing under this
Mortgage or any of the Loan Documents beyond any applicable notice or cure
period, and (Z) Mortgagor pays such Taxes and Other Charges at least thirty (30)
days prior to the date they are due and prior to the assessment of any penalties
or interest and provides evidence of such timely payment to Mortgagee, then
Mortgagee will not require Mortgagor to make the deposits referred to in clause
(i) of this subsection (a). In the event Mortgagor is hereafter required to make
the deposits referred to in clause (i) of this subsection (a) on account of
Mortgagor's failure to satisfy all of the requirements of the preceding
sentence, Mortgagor agrees, at Mortgagor's sole cost and expense, upon request
thereafter of Mortgagee, to promptly execute and deliver to Mortgagee a written
agreement for the making of such deposits in the future.

(2) Notwithstanding the foregoing clause (ii) of this subsection (a), provided
(X) no Event of Default has occurred and is continuing under this Mortgage or
any of the Loan Documents beyond any applicable notice or cure period, (Y) FSP
303 East Wacker Drive LLC is and remains the owner of the Mortgaged Property,
and (Z) Mortgagor complies in full with all obligations in the Loan Documents
regarding insurance, including without limitation providing Mortgagee with
timely evidence (i) that the required insurance is in place for the Mortgaged
Property and is never delinquent or suspended, and (ii) that all insurance
premiums are paid in full when due, then Mortgagee will not require Mortgagor to
make the deposits referred to in clause (ii) of this subsection (a). In the
event Mortgagor is hereafter required to make the monthly deposits referred to
in clause (ii) of this subsection (a) on account of Mortgagor's failure to
satisfy all of the requirements of the preceding sentence related thereto,
Mortgagor agrees, at Mortgagor's sole cost and expense, upon request thereafter
of Mortgagee, to promptly execute and deliver to Mortgagee a written agreement
for the making of such monthly deposits in the future.

(b) [Intentionally Deleted].

(c) Tenant Improvement and Leasing Commission Reserve. Prior to funding of the
Loan, Mortgagor shall enter into a Tenant Improvement and Leasing Commission
Agreement (the "TI Agreement") which shall require Mortgagor to deposit the
proceeds of the Loan into a certain reserve account (the “Tenant Improvement and
Leasing Commission Reserve Fund“) to be used for tenant improvements and leasing
commissions, all as more fully set forth in the TI Agreement.

11

Loan No. 526618:11

 

(d) Replacement and Repair and Remediation Reserve Fund. If required by
Mortgagee, Mortgagor shall enter into a mutually acceptable agreement (the
“Repair and Remediation Reserve Agreement”) for replacement and/or repairs
and/or remediation which shall require Mortgagor to pay to Mortgagee on the
first day of each calendar month one-twelfth (1/12) of the amount reasonably
estimated by Mortgagee to be due for the replacements and/or capital repairs
and/or remediation required to be made to the Mortgaged Property during each
calendar year (the "Repair and Remediation Reserve Fund. Mortgagee shall make
disbursements from the Repair and Remediation Reserve Fund for items specified
in the Repair and Remediation Reserve Agreement as set forth in such Agreement.
Mortgagee may require an inspection of the Mortgaged Property prior to making a
disbursement in order to verify completion of replacements and/or repairs and/or
remediation. Mortgagee reserves the right to make any disbursement from the
Repair and Remediation Reserve Fund directly to the party furnishing materials
and/or services.

Notwithstanding the foregoing, provided: (i) no Event of Default has occurred
and is continuing under this Mortgage or any of the Loan Documents beyond any
applicable notice or cure period, (ii) FSP 303 East Wacker Drive LLC is and
remains the owner of the Mortgaged Property, (iii) Mortgagor has complied in
full with all obligations set forth in this Mortgage and in the other Loan
Documents regarding maintaining the Mortgaged Property, including without
limitation, maintaining the Mortgaged Property in good order and repair,
(iv) the debt service coverage for the Loan is not less than 2.10:1, as
calculated to the reasonable satisfaction of the Mortgagee, and the
loan-to-value ratio of the Loan to the Mortgaged Property does not exceed forty
percent (40%), as calculated to the reasonable satisfaction of the Mortgagee,
and (v) inspections of the Mortgaged Property do not uncover the necessity of
creating or reinstating the Repair and Remediation Reserve Fund, in Mortgagee's
reasonable discretion, then Mortgagee will not require Mortgagor to make the
deposits referred to in this subsection (d). In the event Mortgagor is hereafter
required to make the deposits referred to in this subjection (d) on account of
Mortgagor's failure to satisfy all of the requirements of the preceding
sentence, Mortgagor agrees at Mortgagor's sole cost and expense, upon the
request thereafter of Mortgagee, to promptly execute and deliver to Mortgagee a
mutually acceptable Repair and Remediation Reserve Agreement for the making of
such deposits in the future.

The amounts in (a), (c) and (d) above shall hereinafter be collectively called
the “Reserve Fund“. Mortgagor hereby pledges to Mortgagee any and all monies now
or hereafter deposited as the Reserve Fund as additional security for the
payment of the Indebtedness. Mortgagee may apply the Reserve Fund to payments of
Taxes, Other Charges, insurance premiums and, as applicable, payments for
replacements and capital repairs, tenant improvements and leasing commissions
and repairs and remediations required to be made by Mortgagor pursuant to the
terms hereof or pursuant to the terms of any other Loan Documents (even though
subsequent owners of the Mortgaged Property may benefit thereby); provided,
however, if there is an Event of Default which is continuing, then Mortgagee may
credit such Reserve Fund against the Indebtedness in such priority and
proportions as Mortgagee in its discretion shall deem proper. If the Reserve
Fund is not sufficient to fully pay for the Taxes, Other Charges and/or the
insurance premiums or, as applicable, amounts for replacements and capital
repairs, tenant improvements and leasing commissions and repairs and remediation
when due, Mortgagor shall promptly pay to Mortgagee, upon demand, an amount
which Mortgagee shall estimate as sufficient to make up the deficiency. The
Reserve Fund shall not constitute a trust fund and may be commingled with other
monies held by Mortgagee.

12

Loan No. 526618:11

 

All amounts held in the Reserve Fund shall be held for the benefit of Mortgagor
and pledged to Mortgagee as additional security for the payment of the
Indebtedness as provided above. All interest earned on amounts held in the
Reserve Fund shall benefit Mortgagor and shall be payable to Mortgagor so long
as no Event of Default then exists and is continuing under this Mortgage or any
of the other Loan Documents. Mortgagor shall be entitled to direct Mortgagee (at
no cost to Mortgagee) to invest any and all amounts held in the Reserve Fund in
any of the Permitted Investments (as defined below), to the extent the bank
holding such Reserve Fund provides any such investment options. For purposes
herein, the term "Permitted Investments" shall mean, as designated by Mortgagor,
any one or more of the following obligations or securities acquired at a
purchase price of not greater than par, payable on demand and meeting one or the
appropriate standards set forth below:

· Cash on hand, and time or demand deposits with, or withdrawable accounts in,
financial institutions. 

· Certificates of deposit with maturities of one year or less. 

· Government securities, in addition to Treasury obligations, including
securities issued by: 

o Federal Housing Administration (FHA), 

o Federal National Mortgage Association (FNMA), 

o Federal Home Loan Bank, 

o Federal Land Bank, 

o Federal Intermediate Credit Bank, 

o Banks for Cooperatives, and 

o Public Housing Administration 

Government securities also include certain guarantee agreements issued by the
Commodity Credit Corporation, guaranty agreements of the Small Business
Administration, certain participation certificates issued by the General
Services Administration, and obligations of the U.S. Postal Service.

6. Condemnation. Mortgagor shall promptly give Mortgagee written notice of the
actual or threatened commencement of any condemnation or eminent domain
proceeding and shall deliver to Mortgagee copies of any and all papers served in
connection with such proceedings. Following the occurrence of a condemnation,
Mortgagor, regardless of whether an award is available, shall promptly proceed
to restore, repair, replace or rebuild the Improvements to the extent
practicable to be of at least equal value and of substantially the same
character as prior to such condemnation, all to be effected in accordance with
applicable law. Notwithstanding any taking by any public or quasi-public
authority through eminent domain or otherwise (including but not limited to any
transfer made in lieu of or in anticipation of the exercise of such taking),
Mortgagor shall continue to pay the Indebtedness at the time and in the manner
provided for its payment in the Note, in this Mortgage and the other Loan
Documents

13

Loan No. 526618:11

 

and the Indebtedness shall not be reduced until any award or payment therefor
shall have been actually received after expenses of collection and applied by
Mortgagee to the discharge of the Indebtedness. Mortgagor shall cause the award
or payment made in any condemnation or eminent domain proceeding, which is
payable to Mortgagor, to be paid directly to Mortgagee. Mortgagee may, at
Mortgagee’s election, use the award in any one or more of the following ways:
(a) apply any such award or payment (for purposes of this Paragraph 6, the award
or payment that may be made in any condemnation or eminent domain proceeding
shall mean the entire award allocated to Mortgagor in any capacity) to the
discharge of the Indebtedness whether or not then due and payable (such
application to be without prepayment fee or premium, except that if an Event of
Default, or an event which with notice and/or the passage of time, or both,
would constitute an Event of Default, has occurred, then such application shall
be subject to the applicable premium computed in accordance with the Note), (b)
use the same or any part thereof to fulfill any of the covenants contained
herein as the Mortgagee may determine, (c) use the same or any part thereof to
replace or restore the Mortgaged Property to a condition satisfactory to the
Mortgagee, or (d) release the same to the Mortgagor. If the Mortgaged Property
is sold, through foreclosure or otherwise, prior to the receipt by Mortgagee of
such award or payment, Mortgagee shall have the right, whether or not a
deficiency judgment on the Note shall have been sought, recovered or denied, to
receive said award or payment or a portion thereof sufficient to pay the
Indebtedness.

7. Leases and Rents.

(a) Mortgagor does hereby absolutely and unconditionally assign to Mortgagee its
right, title and interest in all current and future Leases and Rents and all
proceeds from the sale, cancellation, surrender or other disposition of the
Leases, it being intended by Mortgagor that this assignment constitutes a
present, absolute assignment and not an assignment for additional security only.
Such assignment to Mortgagee shall not be construed to bind Mortgagee to the
performance of any of the covenants, conditions or provisions contained in any
such Lease or otherwise to impose any obligation upon Mortgagee. Mortgagor
agrees to execute and deliver to Mortgagee such additional instruments in form
and substance satisfactory to Mortgagee, as may hereafter be requested by
Mortgagee to further evidence and confirm such assignment. Nevertheless, subject
to the terms of this Paragraph 7, Mortgagee grants to Mortgagor a revocable
license to operate and manage the Mortgaged Property and to collect the Rents.
Mortgagor shall hold the Rents, or a portion thereof sufficient to discharge all
current sums due on the Indebtedness, in trust for the benefit of Mortgagee for
use in the payment of such sums. The grant of the foregoing license is subject
to the provisions of Paragraph 1 of the separate Assignment of Leases and Rents
of even date herewith granted by the Mortgagor as “Assignor“ to the Mortgagee as
“Assignee“ with respect to the Mortgaged Property (“Assignment of Leases and
Rents“). Upon the occurrence of an Event of Default, the license granted to
Mortgagor herein shall be automatically revoked and Mortgagee shall immediately
be entitled to possession of all Rents, whether or not Mortgagee enters upon or
takes control of the Mortgaged Property. Mortgagee is hereby granted and
assigned by Mortgagor the right, at its option, upon the revocation of the
license granted herein to enter upon the Mortgaged Property in person, by agent
or by court-appointed receiver to collect the Rents. Any Rents collected after
the revocation of the license herein granted may be applied toward payment of
the Indebtedness in such priority and proportion as Mortgagee in its discretion
shall deem proper. It is further the intent of Mortgagor and Mortgagee that the
Rents hereby absolutely assigned are no longer, during the term of this
Mortgage, property of Mortgagor or property of any estate of Mortgagor as
defined in Section 541 of the Bankruptcy Code and shall not constitute
collateral, cash or otherwise, of Mortgagor. The term “Rents“ as used herein
shall mean the gross rents without deduction or offsets of any kind.

14

Loan No. 526618:11

 

(b) All Leases executed after the date of this Mortgage shall provide that they
are subordinate to this Mortgage and that the lessee agrees to attorn to
Mortgagee; provided, however, that nothing herein shall affect Mortgagee’s right
to designate from time to time any one or more Leases as being superior to this
Mortgage and Mortgagor shall execute and deliver to Mortgagee and shall cause to
be executed and delivered to Mortgagee from each tenant under such Lease any
instrument or agreement as Mortgagee may deem necessary to make such Lease
superior to this Mortgage. Upon request, Mortgagor shall promptly furnish
Mortgagee with executed copies of all Leases.

(c) Mortgagor shall not, without the prior consent of Mortgagee, which consent
shall not be unreasonably withheld, conditioned or delayed, (i) lease all or any
part of the Mortgaged Property, (ii) alter or change the terms of any Lease or
cancel or terminate, abridge or otherwise modify the terms of any Lease, (iii)
consent to any assignment of or subletting under any Lease not in accordance
with its terms, (iv) cancel, terminate, abridge or otherwise modify any guaranty
of any Lease or the terms thereof, (v) collect or accept prepayments of
installments of Rents for a period of more than one (1) month in advance or (vi)
further assign the whole or any part of the Leases or the Rents; provided,
however, that such action as described in subparagraphs (i)-(iv) above may be
taken without Mortgagee’s consent for any Lease which (1) is for a term of two
(2) years or less (regardless of size), or (2) is for 100,000 square feet of
space or less, with an annual rent of at least the then market rental, and has a
term (excluding the renewal or extension term) of not more than eleven (11)
years (a lease satisfying those criteria shall be referred to as a “Small
Lease“) so long as the taking of such action is in the ordinary course of
Mortgagor’s business and that such action is still subject to Paragraph 1 of the
separate Assignment of Leases and Rents pertaining to Termination Amounts (as
defined therein). In all cases requiring Mortgagee's approval of a new Lease,
Mortgagee 's approval shall be deemed to occur if all of the following
conditions are satisfied:

i) An Event of Default has not occurred and is continuing beyond any applicable
cure period;

ii) The proposed new Lease is fully subject and subordinate to this Mortgage and
the other Loan Documents;

iii) Mortgagor shall deliver to Mortgagee a term sheet for the relevant
transaction contemporaneously and a copy of the draft of the proposed new Lease
(“Proposed Draft”), together with information required by Mortgagee relating to
the tenant;

iv) Prior to execution of the new Lease, Mortgagor shall send to Mortgagee the
final version (“Final Version”) of the new Lease together with (a) a black-lined
version of the new Lease showing, in one document, all of the changes from the
Proposed Draft to the Final Version and (b) a cover sheet or letter on the Final
Version containing a bold legend in capital letters as follows:

15

Loan No. 526618:11

 

THIS IS A REQUEST FOR APPROVAL OF A LEASE FOR LOAN NUMBER 526618:11. IF THIS
REQUEST IS NOT ACTED UPON IN ACCORDANCE WITH THE LOAN DOCUMENTS FOR THE RELATED
LOAN WITHIN TEN (10) BUSINESS DAYS OF THIS NOTICE, THE LEASE WILL BE DEEMED
APPROVED.

Mortgagee will have ten (10) business days from receipt of a Final Version and
such complying notice to review and respond to such request for approval;

v) Any approval or deemed approval of Mortgagee to the new Lease shall be
effective only if the Final Version of the new Lease is the one actually signed
and only if it is signed within sixty (60) days of delivery of the Final Version
of the new Lease to Mortgagee; and

vi) Any deemed approval of a new Lease shall not constitute Mortgagee’s consent
to any provision of the new Lease, only compliance with the terms of the Loan
Documents requiring prior consent of Mortgagee, and such deemed consent shall
not obligate Mortgagee to take any further action relating to such new Lease,
including without limitation, entering into a subordination, non-disturbance and
attornment agreement.

(d) With respect to each Lease, Mortgagor shall (i) observe and perform each and
every material provision thereof on the lessor’s part to be fulfilled or
performed under each Lease and not intentionally do or permit to be done
anything to impair the value of the Lease as security for the Loan, including
surrender or voluntary termination of any Lease, (ii) promptly send to Mortgagee
copies of all notices of default which Mortgagor shall send or receive
thereunder, (iii) enforce all of the material terms, covenants and conditions
contained in such Lease upon the lessee’s part to be performed, short of
termination thereof, (iv) execute and deliver, at the request of Mortgagee, all
such further assurances, confirmations and assignments in connection with the
Mortgaged Property as Mortgagee shall, from time to time, require and (v) upon
request, furnish Mortgagee with executed copies of all Leases; provided,
however, the notice to Mortgagee referenced in subparagraph (ii) above and the
restriction on termination of a Lease in connection with the enforcement of its
terms, covenants and conditions set forth in (iii) above shall not be required
or apply, as the case may be, for any Small Lease. Upon the occurrence of any
Event of Default under this Mortgage, Mortgagor shall pay monthly in advance to
Mortgagee, or any receiver appointed to collect the Rents, the fair and
reasonable rental value for the use and occupation of the Mortgaged Property or
part of the Mortgaged Property as may be occupied by Mortgagor or any one
Mortgagor and upon default in any such payment Mortgagor shall vacate and
surrender possession of the Mortgaged Property to Mortgagee or to such receiver
and, in default thereof, Mortgagor may be evicted by summary proceedings or
otherwise.

16

Loan No. 526618:11

 

(e) To the extent required by applicable law, all security deposits of tenants,
whether held in cash or any other form, shall not be commingled with any other
funds of Mortgagor and, if cash, shall be deposited by Mortgagor at such
commercial or savings bank or banks as may be reasonably satisfactory to
Mortgagee. Any bond or other instrument which Mortgagor is permitted to hold in
lieu of cash security deposits under any applicable legal requirements shall be
maintained in full force and effect in the full amount of such deposits unless
replaced by cash deposits as hereinabove described, shall be issued by an
institution reasonably satisfactory to Mortgagee, shall, if permitted pursuant
to any legal requirements, name Mortgagee as payee or Mortgagee thereunder (or
at Mortgagee’s option, be fully assignable to Mortgagee) and shall, in all
respects, comply with any applicable legal requirements and otherwise be
reasonably satisfactory to Mortgagee. Mortgagor shall, upon request, provide
Mortgagee with evidence reasonably satisfactory to Mortgagee of Mortgagor’s
compliance with the foregoing. Following the occurrence and during the
continuance of any Event of Default, Mortgagor shall, upon Mortgagee’s request,
if permitted by any applicable legal requirements, turn over to Mortgagee the
security deposits (and any interest theretofore earned thereon) with respect to
all or any portion of the Mortgaged Property, to be held by Mortgagee subject to
the terms of the Leases.

8. Maintenance and Use of Mortgaged Property.

Mortgagor shall, at its sole cost and expense, keep and maintain the Mortgaged
Property, including, without limitation, parking lots and recreational and
landscaped portions thereof, if any, in good order and condition. The
Improvements and the Equipment shall not be diminished, removed, demolished or
materially altered (except for normal replacement of Equipment) and Mortgagor
shall not erect any new buildings, structures or building additions on the
Mortgaged Property without the prior consent of Mortgagee. So long as no Event
of Default shall have occurred and be continuing, Mortgagor shall have the right
at any time and from time to time after providing Mortgagee with written notice
to make or cause to be made reasonable alterations of and additions to the
Mortgaged Property or any part thereof, provided, however, no notice shall be
required for any alterations: (a) of space leased under a Small Lease, (b)
anticipated to cost in aggregate less than $350,000.00, or (c) in connection
with the initial buildout with respect to a Lease approved or deemed approved
pursuant to Section 7(c) (collectively being the "Approved Alterations"), and
provided further that any alteration or addition (i) shall not change the
general character of the Mortgaged Property or reduce the fair market value
thereof below its value immediately before such alteration or addition, or
impair the usefulness of the Mortgaged Property, (ii) is effected with due
diligence, in a good and workmanlike manner and in compliance with all
applicable laws and with all provisions of any insurance policy covering or
applicable to the Mortgaged Property and all requirements of the issuers
thereof, (iii) is promptly and fully paid for, or caused to be paid for, by
Mortgagor, (iv) the estimated cost of such alteration or addition does not
exceed five percent (5%) of the original principal amount of the Loan, (v) is
made under the supervision of a qualified architect or engineer if such
supervision is commercially reasonable (provided no such supervision shall be
required for Approved Alterations), (vi) shall not violate the terms of any
Leases, and (vii) upon completion, Mortgagor shall provide Mortgagee with (aa) a
satisfactory final improvement survey if the footprint of the building has been
altered, (bb) any final occupancy permit which may be required for the
Improvements, (cc) all other governmental permits, certificates and approvals
and all other permits, certificates and approvals of fire underwriters which are
required with respect to the alterations and additions and the use and occupancy
thereof, and shall furnish true copies thereof to Mortgagee, and (dd) final lien
waivers from all contractors, subcontractors and materialmen. Mortgagor shall
promptly comply with all laws, orders and ordinances affecting the Mortgaged
Property, or the use thereof, provided, however, that nothing in the foregoing
clause shall require Mortgagor to comply with any such law, order or ordinance
so long as Mortgagor shall in good faith, after notice to, but without cost or
expense to, Mortgagee,

17

Loan No. 526618:11

 

contest the validity of such law, order or ordinance by appropriate legal
proceedings and in accordance with all applicable law, which proceedings must
operate to prevent (i) the enforcement thereof, (ii) the payment of any fine,
charge or penalty, (iii) the sale or forfeiture of the Mortgaged Property or any
part thereof, (iv) the lien of this Mortgage and the priority thereof from being
impaired, (v) the imposition of criminal liability on Mortgagee and (vi) the
imposition, unless stayed, of civil liability on Mortgagee; provided that during
such contest Mortgagor shall, at the option of Mortgagee, provide cash, bonds or
other security satisfactory to Mortgagee, indemnifying and protecting Mortgagee
against any liability, loss or injury by reason of such non-compliance or
contest, and provided further, that such contest shall be promptly and
diligently prosecuted by and at the expense of Mortgagor. Mortgagor shall
promptly, at its sole cost and expense, repair, replace or rebuild any part of
the Mortgaged Property which may be destroyed by any casualty, or become
damaged, worn or dilapidated. Mortgagor shall not commit any waste at the
Mortgaged Property. Mortgagor shall not initiate, join in, acquiesce in or
consent to any change in any private restrictive covenant, zoning law or other
public or private restriction, limiting or defining the uses which may be made
of the Mortgaged Property or any part thereof. If under applicable zoning
provisions the use of all or any portion of the Mortgaged Property is or shall
become a nonconforming use, Mortgagor will not cause or permit such
nonconforming use to be discontinued or abandoned without the express consent of
Mortgagee. Mortgagor covenants and agrees that it shall operate the Mortgaged
Property at all times as a first-class office building with limited retail and
other ancillary uses facility.

9. Transfer or Encumbrance of the Mortgaged Property or Interests in the
Mortgagor; Other Indebtedness.

(a) Mortgagor acknowledges that Mortgagee has examined and relied on the
creditworthiness and experience of Mortgagor in owning and operating properties
such as the Mortgaged Property in agreeing to make the Loan, and that Mortgagee
will continue to rely on Mortgagor’s ownership of the Mortgaged Property as a
means of maintaining the value of the Mortgaged Property as security for
repayment of the Indebtedness. Mortgagor acknowledges that Mortgagee has a valid
interest in maintaining the value of the Mortgaged Property so as to ensure
that, should Mortgagor default in the repayment of the Indebtedness, Mortgagee
can recover the Indebtedness by a sale of the Mortgaged Property. Mortgagor
shall not, without the prior written consent of Mortgagee, sell, convey,
alienate, mortgage, encumber, pledge or otherwise transfer the Mortgaged
Property or any part thereof or interest therein, or permit the Mortgaged
Property or any part thereof to be sold, conveyed, alienated, mortgaged,
encumbered, pledged or otherwise transferred.

(b) A sale, conveyance, alienation, mortgage, encumbrance, pledge or transfer
within the meaning of this Paragraph 9 shall be deemed to include (i) an
installment sales agreement wherein Mortgagor agrees to sell the Mortgaged
Property or any part thereof for a price to be paid in installments, (ii) an
agreement by Mortgagor leasing all or a substantial part of the Mortgaged
Property for other than actual occupancy by a space tenant thereunder or a sale,
assignment or other transfer of, or the grant of a security interest in,
Mortgagor’s right, title and interest in and to any Leases or any Rents, (iii)
if Mortgagor, any guarantor of Recourse Obligations (as hereinafter defined),
any other guarantor, any indemnitor of environmental liabilities or any general
partner or managing member of Mortgagor or of any such guarantor or indemnitor
is a corporation, the voluntary or involuntary sale, assignment, conveyance or

18

Loan No. 526618:11

 

transfer of such corporation’s stock (or the stock of any corporation directly
or indirectly controlling such corporation by operation of law or otherwise) or
the creation or issuance of new stock in one or a series of transactions by
which an aggregate of more than ten percent (10%) of such corporation’s stock
shall be vested in a party or parties who are not now stockholders or any change
in the control of such corporation, (iv) if Mortgagor, any guarantor of Recourse
Obligations, any other guarantor or any indemnitor of environmental liabilities
or any general partner or managing member of Mortgagor or any such guarantor or
indemnitor is a limited or general partnership, joint venture or limited
liability company, the change, removal, resignation or addition of a general
partner, managing partner, limited partner, joint venturer or member or the
transfer of the partnership interest of any general partner, managing partner or
limited partner or the transfer of the interest of any joint venturer or member,
and (v) if Mortgagor, any guarantor of the Recourse Obligations or any other
guarantor or any indemnitor of environmental liabilities, is an entity, whether
one of the above-mentioned entities or not, any change in the ownership or
control of such entity, any merger, consolidation or dissolution or syndication
affecting such entity, or the transfer, sale, assignment or pledge of any
interest in such entity or in any person, directly or indirectly, controlling
such entity or in any general partner or managing member thereof, whether at one
time or in a series of related transactions.

(c) Mortgagee shall not be required to demonstrate any actual impairment of its
security or any increased risk of default hereunder in order to declare the
Indebtedness immediately due and payable upon Mortgagor’s sale, conveyance,
alienation, mortgage, encumbrance, pledge or transfer of the Mortgaged Property
without Mortgagee’s consent. This provision shall apply to every sale,
conveyance, alienation, mortgage, encumbrance, pledge or transfer of the
Mortgaged Property regardless of whether voluntary or not, or whether or not
Mortgagee has consented to any previous sale, conveyance, alienation, mortgage,
encumbrance, pledge or transfer of the Mortgaged Property.

(d) Mortgagee’s consent to a sale, conveyance, alienation, mortgage,
encumbrance, pledge or transfer of the Mortgaged Property or any other action by
Mortgagor described in this Paragraph 9 shall not be deemed to be a waiver of
Mortgagee’s right to require such consent to any future occurrence of same. Any
sale, conveyance, alienation, mortgage, encumbrance, pledge or transfer of the
Mortgaged Property or other action made in contravention of this Paragraph 9
shall be null and void and of no force and effect.

(e) Mortgagor agrees to bear and shall pay or reimburse Mortgagee on demand for
all reasonable expenses (including, without limitation, reasonable attorneys’
fees and disbursements, title search costs and title insurance endorsement
premiums) incurred by Mortgagee in connection with the review, approval and
documentation of any such sale, conveyance, alienation, mortgage, encumbrance,
pledge or transfer.

(f) Notwithstanding the foregoing, Mortgagee shall permit a one-time sale or
transfer of the Mortgaged Property, provided that:

(i) no Event of Default or event which with the giving of notice or passage of
time would constitute an Event of Default shall have occurred and remain
uncured;

19

Loan No. 526618:11

 

(ii) the proposed transferee (“Transferee“), the proposed guarantors of Recourse
Obligations, any other proposed guarantors, and the proposed indemnitors of
environmental liabilities shall be reputable entities or persons of good
character, creditworthy, with sufficient financial worth considering the
obligations assumed and undertaken, as evidenced by financial statements and
other information reasonably requested by Mortgagee;

(iii) the Transferee and its property manager shall have sufficient experience
in the ownership and management of properties similar to the Mortgaged Property,
and Mortgagee shall be provided with reasonable evidence thereof (and Mortgagee
reserves the right to approve the Transferee without approving the substitution
of the property manager);

(iv) that Mortgagee has received a written request for approval from the
Mortgagor at least sixty (60) days prior to the proposed transfer (including a
description of the proposed terms of the transfer), together with a diagram
showing the legal structure of the Transferee, the proposed guarantors of
Recourse Obligations, any other proposed guarantors, and the proposed
indemnitors of environmental liabilities and all of the constituent entities of
each, after the contemplated transfer, and a list of the names, types of
interests and ownership percentages of all persons to have ownership interests
in any of the foregoing or any constituent entity thereof, financial statements
for all such entities and an administrative fee of $5,000, which shall be deemed
fully earned on the date of receipt and shall be retained by Mortgagee
regardless of whether or not the transfer occurs and whether or not approval is
given;

(v) Mortgagee and its counsel have received (aa) certification from Mortgagor
and the Transferee that the proposed terms of the transfer described in
subparagraph 9(f)(iv) are the actual terms of the transfer, (bb) evidence of
casualty insurance and other applicable insurance, (cc) all corporate,
partnership or other entity documents and (dd) all other certificates, legal
opinions, title materials and other documents which Mortgagee may require, all
in form and substance satisfactory to Mortgagee, at least thirty (30) days prior
to the proposed transfer;

(vi) The debt service coverage ratio for the Loan is not less than 2.10:1.0. as
calculated to the reasonable satisfaction of Mortgagee, and the loan-to-value
ratio of the Loan to the Mortgaged Property does not exceed 40%, calculated to
the satisfaction of Mortgagee;

(vii) Mortgagee be provided satisfactory evidence concerning the effect of any
change in the real estate taxes to result from the sale and the effect of such
change on the ability of the Mortgaged Property to generate a cash flow
sufficient to pay the debt service on the Loan and to maintain a debt service
coverage ratio satisfactory to Mortgagee;

20

Loan No. 526618:11

 

(viii) to the extent applicable, Mortgagee shall have received in writing
evidence from the Rating Agencies to the effect that such transfer will not
result in a re-qualification, reduction or withdrawal of any rating initially
assigned or to be assigned in a Secondary Market Transaction together with such
legal opinions as may be requested by the Rating Agencies. The term “Rating
Agencies“ as used herein shall mean each of Standard & Poor’s Ratings Group,
Moody’s Investors Service, Inc., Duff & Phelps Credit Rating Co., Fitch
Investors Service, Inc. or any other nationally-recognized statistical rating
agency who shall then be rating the certificates or securities issued in
connection with the Secondary Market Transaction;

(ix) the Transferee and its constituent entities shall comply with all of the
Single Purpose Entity/Separateness requirements set forth in Paragraph 19
hereof;

(x) the Transferee shall have executed and delivered to Mortgagee an assumption
agreement in form and substance acceptable to Mortgagee, evidencing such
Transferee’s agreement to abide and be bound by the terms of the Note, this
Mortgage and the other Loan Documents, together with an executed guaranty of
Recourse Obligations and any other guaranty from an approved guarantor and an
executed separate environmental indemnity agreement from an approved indemnitor,
both in form and substance acceptable to Mortgagee, and such legal opinions and
title insurance endorsements as may be reasonably requested by Mortgagee;

(xi) Mortgagee shall have received an assumption fee equal to one percent (1%)
of the then unpaid principal balance of the Note (against which the
administrative fee shall be credited) in addition to the payment of all costs
and expenses incurred by Mortgagee in connection with such assumption (including
reasonable attorney’s fees and costs); and

(xii) the Transferee shall be able to make the representations and warranties
set forth in Paragraph 18(h) of this Mortgage.

In the event all of the foregoing conditions are satisfied and Mortgagee
consents to the sale or transfer, Mortgagee agrees to release (aa) the
transferor Mortgagor and the prior guarantors of Recourse Obligations with
respect to matters first arising solely after the transfer, and (bb) the prior
indemnitors of environmental liabilities with respect to a presence and/or
release which first occurs solely after the transfer; provided, however, the
transferor Mortgagor, the prior guarantors and the prior indemnitors,
respectively, shall have the burden of proving that all the conditions in this
Paragraph 9 (including, without limitation, the time as to which matters
described herein arose) were satisfied by clear and convincing evidence and
shall continue to defend with counsel satisfactory to Mortgagee and shall
indemnify and hold Mortgagee harmless for all matters set forth in Paragraph 39
and in the Recourse Obligations unless and until a court of competent
jurisdiction finds that such transferor Mortgagor, prior guarantors or prior
indemnitors, respectively, met such burden.

(g) Notwithstanding the foregoing, as long as all of the Internal Transfer
Conditions (as defined below) are satisfied prior to any of the following
transfers, it shall not be a default hereunder for any member of Mortgagor or
shareholder of a member of Mortgagor to transfer its ownership interests in
Mortgagor or such member for estate planning purposes.

21

Loan No. 526618:11

 

The term “Internal Transfer Conditions” shall mean that all of the following are
satisfied:

(1) No Event of Default shall have occurred under the Loan Documents;

(2) After taking into account any prior transfers pursuant to this paragraph 9,
whether to the proposed transferee or otherwise, no such transfer (or series of
transfers) shall result in the proposed transferee, an Affiliate (as defined
below) of such transferee and his/her Family Member owning (directly or
indirectly) more than 49% of the interest in Mortgagor;

(3) No such transfer of interest shall result in a change of control of
Mortgagor or the day to day operations of the Mortgaged Property;

(4) Without limiting the foregoing, no such transfer, either singly or in the
aggregate with other transfers, will result in a violation of the single asset
entity provisions as of the Loan Documents or Mortgagor's organizational
documents;

(5) Mortgagor shall provide to Mortgagee prior written notice of each such
transfer together with a diagram showing the structure of the Mortgagor and all
its constituent entities after the contemplated transfer and a list of the
names, types of interest and percentages of ownership of all owners of interests
in the Mortgagor and its constituent entities after such transfer, together with
an administrative fee of $2,500, which shall be deemed fully earned upon
receipt; and

(6) Mortgagor shall pay all fees and costs in connection with any such transfer,
including without limitation, Mortgagee's attorneys' fees.

Affiliate shall mean in the case of a corporate member of a limited liability
company borrower ("LLC"), any person or entity other than the special purpose,
bankruptcy remote corporation serving as a member of the LLC (the
"Corporation"), (i) which owns beneficially, directly or indirectly, any
outstanding shares of the Corporation's stock or any membership interest in the
LLC, or (ii) which controls or is under common control with the Corporation or
the LLC. The term "control" means the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of a
person or entity, whether through ownership of voting securities, by contract or
otherwise.

Family Member shall mean an individual's immediate family members (spouse,
brothers and sisters (whether by the whole or half blood), and ancestors or
lineal descendants by birth or adoption) and/or any (i) trusts for the benefit
of any immediate family member, (ii) partnership in which an immediate family
member is a general partner, (iii) limited partnership in which an immediate
family member is a general partner, (iv) limited liability company in which an
immediate family member is a managing member, or (v) corporation in which an
immediate family member is an officer, director, or controlling (as defined
below) shareholder.

22

Loan No. 526618:11

 

(h) Notwithstanding the foregoing, nothing in this Paragraph 9 shall operate to
prohibit the following actions, which actions (singly or collectively) shall be
permitted without notice or approval, as long as all of the Permitted Transfer
Conditions (as defined below) are satisfied as of and upon such action (singly
or collectively, "Preferred Stock Transfers").

(1) The transfer of preferred stock in FSP Corp. (as defined below) by devise or
descent or by operation of law upon the death of a holder of preferred stock in
FSP Corp;

(2) The transfer of preferred stock in FSP Corp. for financial or estate
planning purposes;

(3) The transfer of preferred stock in FSP Corp. as contemplated by its Charter,
including without limitation, for purposes of maintaining FSP Corp.'s REIT
status; or

(4) The transfer of preferred stock in FSP Corp. to an FSP Transferee (as
defined below).

Notwithstanding the foregoing, nothing in this Paragraph 9 shall operate to
prohibit the following actions, which actions (singly or collectively) shall be
permitted without notice or approval, as long as all of the Entity Transfer
Conditions (as defined below), are satisfied as of and upon such action (singly
or collectively, "Entity Transfers"):

(1) The transfer of all or any portion of the membership interest in Mortgagor
to an FSP Transferee;

(2) A transfer of the Mortgaged Property in its entirety to, and the related
assumption of the Loan by, a Related Replacement Borrower (as defined below); or

(3) The merger of an FSP Transferee with and into Mortgagor and/or FSP Corp. or
the merger of Mortgagor and/or FSP Corp. with and into an FSP Transferee.

Control or controlling means the possession, directly or indirectly, of the
power to direct or cause the direction of management, policies or activities of
a person or entity, whether through ownership of voting securities or other
interests, by contract or otherwise, without the input or consent of any other
entity or person.

Entity Transfer Conditions means that all of the following are satisfied:

(a) all of the Permitted Transfer Conditions;

(b) no default has occurred and is continuing under the Loan Documents;

(c) Mortgagor shall have delivered written notice to Mortgagee of the terms of
the Entity Transfer not less than thirty (30) days before the date on which the
Entity Transfer is scheduled to close and, concurrently, all such information
concerning the Entity Transfer as Mortgagee shall reasonably require;

23

Loan No. 526618:11

 

(d) Mortgagor remains or Related Replacement Borrower becomes the Indemnitor and
Guarantor under the Loan Documents and confirms such obligations in writing in
form and substance reasonably satisfactory to Mortgagee;

(e) Mortgagor or Related Replacement Borrower provides to Mortgagee such
documentation related to the Entity Transfer as Mortgagee shall reasonably
request (including without limitation, documentation pursuant to which the
Entity Transfer was effectuated and any relating to any Related Replacement
Borrower, surviving entity, replacement guarantor, indemnitor, organizational
documents and certificates of existence);

(f) Upon any such transfer, the ratio of debt to capitalization of FSP Corp. or
the Related Replacement Owner (as defined below) will not exceed sixty-five
percent (65%);

(g) Mortgagor (or the Related Replacement Borrower) shall have paid to
Mortgagee, an administrative fee of Two Thousand Five Hundred and No/Dollars
($2,500.00) and all out-of-pocket costs and expenses, including without
limitation reasonable attorneys' fees, incurred by Mortgagee in connection with
the Entity Transfer;

(h) If Mortgagor is replaced with a Related Replacement Borrower, without any
cost of Mortgagee, Related Replacement Borrower shall furnish any information
requested by Mortgagee for the preparation of, and shall authorize Mortgagee to
file, new financing statements and financing statement amendments and other
documents to the fullest extent permitted by applicable law, and shall execute
any additional documents reasonably request by Mortgagee;

(i) Mortgagor (or the Related Replacement Borrower) shall have delivered to
Mortgagee, without any cost or expense to Mortgagee, such endorsements to
Mortgagee's Title Insurance Policy in form and substance satisfactory to
Mortgagee, dating down such policy to the date of the Entity Transfer and
insuring the there are no other exceptions on such policy to be added that are
not approved by Mortgagee since the date of the policy or the last date down
endorsement and other similar materials as Mortgagee may deem necessary at the
time of the Entity Transfer. If Mortgagor is replaced with a Related Replacement
Borrower, such endorsement will also insure that fee simple title to the
Mortgaged Property is vested in the Related Replacement Borrower;

(j) If the Mortgagor is replaced with a Related Replacement Borrower, such
Related Replacement Borrower shall assume the obligations of Mortgagor under any
Management Agreement and assign to Mortgagee as additional security such
management agreement; and

(k) Mortgagor or the Related Replacement Borrower, without any cost to
Mortgagee, shall execute any additional documents reasonably requested by
Mortgagee; and Mortgagor or Related Replacement Borrower shall furnish an
opinion of counsel satisfactory to Mortgagee and its counsel with respect to
such matters as Mortgagee may reasonable request.

24

Loan No. 526618:11

 

Franklin means Franklin Street Properties Corp.

FSP Corp. means FSP 303 East Wacker Drive Corp., a Delaware corporation.

FSP Transferee means an entity that is, directly or indirectly, wholly-owned and
controlled by Franklin.

Permitted Transfers means the Preferred Stock Transfers and/or Entity Transfers.

Permitted Transfer Conditions means the following conditions are satisfied: (i)
FSP Corp. or a Related Replacement Owner owns or continues to own Mortgagor (or
any Related Replacement Borrower) and controls the day-to-day operations of
Mortgagor (or any Related Replacement Borrower) and the Mortgaged Property; (ii)
Franklin continues to control FSP Corp. and any Related Replacement Owner and to
control the day-to-day operations of FSP Corp., any Related Replacement Owner,
Mortgagor (or any Related Replacement Borrower) and the Mortgaged Property; and
(iii) no Permitted Transfer or series of Permitted Transfers (x) leads to a
change of control or material change in the management composition of or at
Franklin or (y) grants to any third party the right (1) to take control of or
change the management of Franklin or (2) to control, veto or consent to major
decisions of Franklin, the Mortgagor or any Related Replacement Borrower.

Related Replacement Borrower means a mortgagor owned by FSP Corp. or a Related
Replacement Owner replacing Mortgagor as part of an Entity Transfer.

Related Replacement Owner means any FSP Transferee that replaces FSP Corp. as
the owner of the Mortgagor.

(i) Mortgagor has not incurred and will not incur any indebtedness, secured or
unsecured, other than the Loan and debt (i) incurred in the ordinary course of
business to vendors and suppliers of services to the Mortgaged Property, (ii)
not secured by the Mortgaged Property, or any portion thereof, or by interests
in the Mortgagor or any constituent entity thereof, and (iii) not accompanied by
any rights to control or to obtain control of the Mortgagor or any constituent
entity thereof. No indebtedness other than the Loan may be secured (subordinate
or pari passu) by the Mortgaged Property, or any portion thereof, or by
interests in the Mortgagor or any constituent entity thereof, other than trade
payables incurred by Mortgagor in the ordinary course and any subordinate loans
from Franklin Street Properties Corp., or affiliates thereof to Mortgagor as
long as in all cases they are unsecured and remain subordinate in time and right
to the Loan.

10. Estoppel Certificates.

(a) Mortgagor, within ten (10) business days after request by Mortgagee, shall
furnish Mortgagee from time to time with a statement, duly acknowledged and
certified, setting forth (i) the amount of the original principal amount of the
Note, (ii) the unpaid principal amount of the Note, (iii) the rate of interest
in the Note, (iv) the date through which all installments of interest,
commitment fees and/or principal have been paid, (v) any offsets or defenses to
the payment of the Indebtedness, if any, (vi) that the Note and this Mortgage
have not been modified or if modified, giving particulars of such modification
and (vii) such other information as shall be requested by Mortgagee.

25

Loan No. 526618:11

 

(b) Mortgagor, after request by Mortgagee, will obtain and furnish (within the
time periods, if any, provided in the applicable Leases or if no time period is
so specified, within ten (10) business days after request) Mortgagee from time
to time with estoppel certificates from any tenants under then existing Leases,
which certificates shall be in form and substance as required by such Leases, or
if not required, then in form and substance reasonably satisfactory to
Mortgagee.

11. No Cooperative or Condominium. Mortgagor represents and warrants that the
Mortgaged Property is currently not subjected to a cooperative or condominium
form of ownership. Mortgagor hereby covenants and agrees that it will not file a
declaration of condominium, map or any other document having the effect of
subjecting the Mortgaged Property, to a condominium or cooperative form of
ownership.

12. Changes in the Laws Regarding Taxation. If any law is enacted or adopted or
amended after the date of this Mortgage which deducts the Indebtedness or any
portion thereof from the value of the Mortgaged Property for the purpose of
taxation or which imposes a tax, either directly or indirectly, on the principal
amount of the Note or Mortgagee’s interest in the Mortgaged Property, Mortgagor
will pay such tax, with interest and penalties thereon, if any. In the event
Mortgagee is advised by counsel chosen by it that the payment of such tax or
interest and penalties by Mortgagor would be unlawful or taxable to Mortgagee or
unenforceable or provide the basis for a defense of usury, then in any such
event, Mortgagee shall have the option, by notice of not less than sixty (60)
days, to declare the Indebtedness immediately due and payable without prepayment
fee or premium, except that if an Event of Default, or an event which with
notice and/or the passage of time, or both, would constitute an Event of
Default, has occurred, the applicable premium computed in accordance with the
Note shall apply.

13. No Credits on Account of the Indebtedness. Mortgagor will not claim or
demand or be entitled to any credit or credits on account of the Indebtedness
for any part of the Taxes assessed against the Mortgaged Property or any part
thereof and no deduction shall otherwise be made or claimed from the taxable
value of the Mortgaged Property, or any part thereof, by reason of this Mortgage
or the Indebtedness. In the event such claim, credit or deduction shall be
required by law, Mortgagee shall have the option, by notice of not less than
sixty (60) days, to declare the Indebtedness immediately due and payable without
prepayment fee or premium, except that if an Event of Default, or an event which
with notice and/or the passage of time, or both, would constitute an Event of
Default, has occurred, the applicable premium computed in accordance with the
Note shall apply.

14. Documentary Stamps. If at any time the United States of America, any State
thereof or any subdivision of any such State shall require revenue or other
stamps to be affixed to the Note or this Mortgage, or impose any other tax or
charge on the same, Mortgagor will pay for the same, with interest and penalties
thereon, if any.

26

Loan No. 526618:11

 

15. Right of Entry. Mortgagee and its agents shall have the right to enter and
inspect the Mortgaged Property at any time during reasonable business hours upon
twenty-four (24) hour notice to Mortgagor, except in the case of an emergency,
in which event Mortgagee and its agents may enter and inspect the Mortgaged
Property at any time. During such entry and inspection, Mortgagee shall not
unreasonably interfere with Mortgagor's or any Mortgaged Property occupant's
business operations.

16. Books and Records.

(a) Mortgagor will maintain full, accurate and complete books of accounts and
other records reflecting the results of the operations of the Mortgaged Property
as well as its other operations and will furnish, or cause to be furnished, to
Mortgagee the following:

(i) within ninety (90) days after the end of each fiscal year, the Mortgagor
will furnish to Mortgagee, a statement of Mortgagor’s financial condition (or a
statement of Mortgagor's sole member, FSP 303 East Wacker Drive Corp. as
submitted to the SEC so long as FSP 303 East Wacker Drive Corp. is a public
reporting entity), including a balance sheet and profit and loss statement, and
a statement of annual income and expenses satisfactory in form and substance to
Mortgagee in connection with the operation of the Mortgaged Property, in detail
satisfactory to Mortgagee, prepared by, audited and certified by a certified
public accountant who is a member of the American Institute of Certified Public
Accountants and, in addition, within forty-five (45) days after the end of each
of the first three (3) fiscal quarters of each year of Mortgagor, Mortgagor
shall provide the above information except that it may be prepared and certified
by the financial officer of Mortgagor who is responsible for the preparation of
such annual financial statements. Notwithstanding the foregoing, until an Event
of Default exists which has not been cured within the applicable cure period
(provided a cure period exists), Mortgagee will accept the statement of annual
income and expense described above prepared and certified by Mortgagor,
Mortgagor's accountant or a financial officer of Mortgagor, provided that the
statement certified by a public accountant is not available. Notwithstanding the
above, as long as FSP 303 East Wacker Drive Corp. is a public reporting entity,
Mortgagee will agree that the statements prepared by FSP 303 East Wacker Drive
Corp. and submitted to the SEC will be acceptable substitutes for the financial
statements required in this subsection.

(ii) accompanying the submission of the certified statements of annual and
quarterly income and expenses, when the Mortgaged Property is office, retail or
multi-tenant industrial property, shall be a certified current rent roll, which
shall include among other things tenant names, lease commencement and expiration
dates, square footage, annual rent, annual operating expense and real estate tax
contributions, a statement as to whether or not there are any purchase options
and/or co-tenancy requirements, and any and all other fees paid by tenants and
security deposits currently held.

27

Loan No. 526618:11

 

(iii) accompanying the submission of the certified statements of annual and
quarterly income and expenses shall be such additional financial information as
Mortgagee shall require. Notwithstanding the above, as long as FSP 303 East
Wacker Drive Corp. is a public reporting entity, Mortgagee will agree that the
statements prepared by FSP 303 East Wacker Drive Corp. and submitted to the SEC
will be acceptable substitutes for the financial statements required in this
subsection.

(b) Mortgagee shall have the right, upon five (5) days’ prior notice to
Mortgagor, to inspect and make copies of Mortgagor’s books and records and
income tax returns and notices.

(c) In the event of a Secondary Market Transaction, Mortgagor shall furnish from
time to time such information relating to Mortgagor and the Mortgaged Property
as shall be requested by the Rating Agencies.

(d) If any of the materials described in Paragraph 16(a) and (b) that are
required to be delivered to Mortgagee is not timely delivered, Mortgagor shall
promptly pay to Mortgagee, as a late charge, the sum of $500 per item. In
addition, Mortgagor shall promptly pay to Mortgagee an additional late charge of
$500 per item for each full month during which such item remains undelivered
following written notice from Mortgagee. Mortgagor acknowledges that Mortgagee
will incur additional expenses as a result of any such late deliveries, which
expenses would be impracticable to quantify, and that Mortgagor’s payments under
this Paragraph are a reasonable estimate of such expenses.

17. Performance of Other Agreements. Mortgagor shall observe and perform each
and every term to be observed or performed by such Mortgagor pursuant to the
terms of any agreement or recorded instrument affecting or pertaining to the
Mortgaged Property.

18. Representations and Covenants Concerning Loan. Mortgagor represents,
warrants and covenants as follows:

(a) The Note, this Mortgage and the other Loan Documents are not subject to any
right of rescission, set-off, counterclaim or defense, including the defense of
usury, nor would the operation of any of the terms of the Note, this Mortgage
and the other Loan Documents, or the exercise of any right thereunder, render
this Mortgage unenforceable, in whole or in part, or subject to any right of
rescission, set-off, counterclaim or defense, including the defense of usury.

(b) To the best of Mortgagor's knowledge, all certifications, permits, licenses
and approvals, including, without limitation, certificates of completion and
occupancy permits required for the legal use and occupancy of the Mortgaged
Property, have been obtained and are in full force and effect. Except as
disclosed to Mortgagee in writing prior to funding of the Loan or in the
property condition report obtained by Mortgagor prior to funding of the Loan the
Mortgaged Property is free of material damage and is in good repair, and there
is no proceeding pending for the total or partial condemnation of, or affecting,
the Mortgaged Property.

28

Loan No. 526618:11

 

(c) To the best of Mortgagor's knowledge, except as otherwise disclosed on any
survey delivered to Mortgagee prior to the funding of the Loan, all of the
Improvements which were included in determining the appraised value of the
Mortgaged Property lie wholly within the boundaries and building restriction
lines of the Mortgaged Property, and no improvements on adjoining properties
encroach upon the Mortgaged Property, and no easements or other encumbrances
upon the Land encroach upon any of the Improvements, so as to affect the value
or marketability of the Mortgaged Property except those which are insured
against by title insurance. To the best of Mortgagor's knowledge, except as
otherwise disclosed in any zoning compliance letter delivered to Mortgagee prior
to the funding of the Loan, all of the Improvements comply with all requirements
of applicable zoning and subdivision laws and ordinances in all material
respects.

(d) The Mortgaged Property is not subject to any Leases other than the Leases
described in the rent roll delivered to Mortgagee in connection with this
Mortgage. No person has any possessory interest in the Mortgaged Property or
right to occupy the same except under and pursuant to the provisions of the
Leases or otherwise disclosed to Mortgagee in writing prior to the funding of
the Loan. Except as otherwise disclosed in writing to Mortgagee, the current
Leases are in full force and effect and to the best of Mortgagor's knowledge,
except as otherwise disclosed in writing to Mortgagee prior to the funding of
the Loan, there are no defaults thereunder by either party and there are no
conditions that, with the passage of time or the giving of notice, or both,
would constitute defaults thereunder. Except as otherwise disclosed in writing
to Mortgagee, to the best of Mortgagor's knowledge, all presently existing
Leases are subordinate to the Mortgage.

(e) To the best of Mortgagor's knowledge, the Mortgaged Property and the Leases
are in compliance with all statutes, ordinances, regulations and other
governmental or quasi-governmental requirements and private covenants now or
hereafter relating to the ownership, construction, use or operation of the
Mortgaged Property.

(f) To the best of Mortgagor's knowledge, there has not been and Mortgagor will
use commercially reasonable efforts to ensure there shall never be committed by
Mortgagor or any other person in occupancy of or involved with the operation or
use of the Mortgaged Property any act or omission affording the federal
government or any state or local government the right of forfeiture as against
the Mortgaged Property or any part thereof or any monies paid in performance of
Mortgagor’s obligations under any of the Loan Documents. Mortgagor hereby
covenants and agrees to use commercially reasonable efforts not to commit,
permit or suffer to exist any act or omission affording such right of
forfeiture.

(g) The Management Agreement dated December 29, 2006 (the “Management
Agreement“) between Mortgagor and Hines Interests Limited Partnership
(“Manager“) pursuant to which Manager operates the Mortgaged Property (a true,
correct and complete copy of which has been delivered to Mortgagee) is in full
force and effect and there is no default or violation by any party thereunder.
The fee due under the Management Agreement, and the terms and provisions of the
Management Agreement, are subordinate to this Mortgage and the Manager shall
attorn to Mortgagee. Mortgagor shall not terminate, cancel, modify, renew or
extend the Management Agreement, or enter into any agreement relating to the
management or operation of the Mortgaged Property with Manager or any other
party without the express written consent of Mortgagee, which consent shall not
be unreasonably withheld. If at any time Mortgagee consents to the appointment
of a new manager, such new manager and Mortgagor shall, as a condition of
Mortgagee’s consent, execute a Manager’s Consent and Subordination of Management
Agreement in the form then used by Mortgagee.

29

Loan No. 526618:11

 

(h) Improper Financial Transactions.

(i) Mortgagor is, and shall remain at all times, in full compliance with all
applicable laws and regulations of the United States of America that prohibit,
regulate or restrict financial transactions, and any amendments or successors
thereto and any applicable regulations promulgated thereunder (collectively, the
“Financial Control Laws”), including but not limited to those related to money
laundering offenses and related compliance and reporting requirements (including
any money laundering offenses prohibited under the Money Laundering Control Act,
18 U.S.C. Sections 1956, 1957 and the Bank Secrecy Act, 31 U.S.C. Sections 5311
et seq.) and the Foreign Assets Control Regulations, 31 C.F.R. Section 500 et
seq.

(ii) Mortgagor represents and warrants that: (i) Mortgagor is not a Barred
Person (hereinafter defined); (ii) Mortgagor is not owned or controlled,
directly or indirectly, by any Barred Person; and (iii) Mortgagor is not acting,
directly or indirectly, for or on behalf of any Barred Person; provided,
however, the foregoing representations and warranties shall not apply to any
stockholders of FSP 303 East Wacker Drive Corp.

(iii) Mortgagor represents and warrants that it understands and has been advised
by legal counsel on the requirements of the Financial Control Laws.

(iv) Under any provision of this Mortgage or any of the other Loan Documents
where the Mortgagee shall have the right to approve or consent to any particular
action, including without limitation any (i) sale, transfer, assignment of the
Mortgaged Property or of any direct or indirect ownership interest in Mortgagor,
(ii) leasing of the Mortgaged Property, or any portion thereof, or (iii)
incurring of additional financing secured by Mortgaged Property, or any portion
thereof or by any direct of indirect ownership interest in the Mortgagor,
Mortgagee shall have the right to withhold such approval or consent, in its sole
discretion, if the granting of such approval or consent could be construed as a
violation of any of the Financial Control Laws.

(v) Mortgagor covenants and agrees that it will upon request provide Mortgagee
with (or cooperate with Mortgagee in obtaining) information required by
Mortgagee for purposes of complying with any Financial Control Laws.

As used in this Mortgage, the term “Barred Person” shall mean (i) any person,
group or entity named as a “Specially Designated National and Blocked Person” or
as a person who commits, threatens to commit, supports, or is associated with
terrorism as designated by the United States Department of the Treasury’s Office
of Foreign Assets Control (“OFAC”), (ii) any person, group or entity named in
the lists maintained by the United States Department of Commerce (Denied Persons
and Entities), (iii) any government or citizen of any country that is subject to
a United States Embargo identified in regulations promulgated by OFAC and (iv)
any person, group or entity named as a denied or blocked person or terrorist in
any other list maintained by any agency of the United States government.

30

Loan No. 526618:11

 

(i) Notwithstanding anything to the contrary set forth in this Section 18,
nothing contained in this Mortgage or in the other Loan Documents shall apply to
or require disclosure, covenants or representations regarding preferred
stockholders with less than a 25% interest in FSP 303 East Wacker Drive Corp.
Further, any reference to a "principal" of Mortgagor or similar term in this
Mortgage or in the other Loan Documents shall not apply to Franklin Street
Properties Corp.

19. Single Asset Entity/Separateness. Mortgagor represents, warrants and
covenants as follows:

(a) The purpose for which the Mortgagor is organized shall be limited solely to
(A) owning, holding, selling, leasing, transferring, exchanging, operating and
managing the Mortgaged Property, (B) entering into the Loan with the Mortgagee,
(C) refinancing the Mortgaged Property in connection with a permitted repayment
of the Loan, and (D) transacting any and all lawful business for which a
Mortgagor may be organized under its constitutive law that is incident,
necessary and appropriate to accomplish the foregoing.

(b) Mortgagor does not own and will not own any asset or property other than (i)
the Mortgaged Property, and (ii) incidental personal property necessary for and
used in connection with the ownership or operation of the Mortgaged Property.

(c) Mortgagor will not engage in any business other than the ownership,
management and operation of the Mortgaged Property and such businesses that are
customarily incidental but directly related thereto.

(d) Other than that certain Asset Management Agreement between Mortgagor and FSP
Property Management LLC dated January 5, 2007, as amended by that certain First
Amendment to Asset Management Agreement dated August 23, 2007, Mortgagor will
not enter into any contract or agreement with any affiliate of Mortgagor, any
constituent party of Mortgagor, any owner of the Mortgagor, the Guarantors (as
hereinafter defined) or any affiliate or any constituent party of Guarantor,
except upon terms and conditions that are intrinsically fair, commercially
reasonable and substantially similar to those that would be available on an
arms-length basis with third parties not affiliated with the Mortgagor or any
constituent party of Mortgagor or any owner of Mortgagor.

(e) Except as otherwise expressly permitted herein, Mortgagor has not incurred
and will not incur any indebtedness, secured or unsecured, other than the Loan
and debt (i) trade payables incurred in the ordinary course of business to
vendors and suppliers of services to the Mortgaged Property and any subordinate
loans from Franklin Street Properties Corp. or affiliates thereto to Mortgagor
so long as they are in all cases unsecured and remain subordinate in time and
right to the Loan, (ii) not secured by the Mortgaged Property, or any portion
thereof, or by interests in the Mortgagor or any constituent entity thereof, and
(iii) not accompanied by any rights to control or to obtain control of the
Mortgagor or any constituent entity thereof. No indebtedness other than the Loan
may be secured (subordinate or pari passu) by the Mortgaged Property, or any
portion thereof, or by interests in the Mortgagor or any constituent entity
thereof.

31

Loan No. 526618:11

 

(f) Except as otherwise expressly permitted herein, Mortgagor has not made and
will not make any loans or advances to any entity or person (including any
affiliate or any constituent party of Mortgagor or any owner of Mortgagor, any
Guarantor or any affiliate or any constituent party of Guarantor), and shall not
acquire obligations or securities of its affiliates or any constituent party .

(g) Mortgagor is and will remain solvent and Mortgagor will pay its debts and
liabilities (including, as applicable, shared personnel and overhead expenses)
from its assets as the same shall become due.

(h) Mortgagor has done or caused to be done and will do all things necessary to
observe organizational formalities and preserve its existence, and except as
otherwise expressly permitted in Section 9 hereof, Mortgagor will not, nor will
Mortgagor permit any constituent party of Mortgagor or any owner of Mortgagor or
any Guarantor to amend, modify or otherwise change the partnership certificate,
partnership agreement, articles of incorporation and bylaws, operating
agreement, trust or other organizational documents of Mortgagor or such
constituent party or Guarantor without the written consent of Mortgagee.

(i) Mortgagor will maintain all of its books, records, financial statements and
bank accounts separate from those of its affiliates and any constituent party.
Mortgagor's assets will not be listed as assets on the financial statement of
any other entity. Mortgagor shall have its own separate financial statement,
provided, however, that Mortgagor's assets may be included in a consolidated
financial statement of its parent companies if inclusion on such a consolidated
statement is required to comply with the requirements of generally accepted
accounting principles (“GAAP“), provided that such consolidated financial
statement shall contain a footnote to the effect that Mortgagor's assets are
owned by Mortgagor and that they are being included on the financial statement
of its parent solely to comply with the requirements of GAAP, and further
provided that such assets shall be listed on Mortgagor's own separate balance
sheet. Mortgagor will file its own federal tax returns or be included in the
federal tax returns of its sole member, FSP 303 East Wacker Drive Corp. and will
not file a consolidated federal income tax return with any other corporation.
Mortgagor shall maintain its books, records, resolutions and agreements as
official records. Notwithstanding the above, as long as FSP 303 East Wacker
Drive Corp. is a public reporting entity, Mortgagee will agree that the
statements prepared by FSP 303 East Wacker Drive Corp. and submitted to the SEC
will be acceptable substitutes for the financial statements required in this
subsection.

(j) Mortgagor will be, and at all times will hold itself out to the public as, a
legal entity separate and distinct from any other entity (including any
affiliate of Mortgagor, any constituent party of Mortgagor, any Guarantor or any
affiliate or any constituent party of Guarantor), shall correct any known
misunderstanding regarding its status as a separate entity, shall conduct
business in its own name, shall not identify itself or any of its affiliates as
a division or part of the other and shall maintain and utilize separate
telephone numbers, stationery, invoices and checks.

32

Loan No. 526618:11

 

(k) Mortgagor will maintain adequate capital for the normal obligations
reasonably foreseeable in a business of its size and character and in light of
its contemplated business operations.

(l) Neither Mortgagor nor any constituent party will seek the dissolution,
winding up, liquidation, consolidation or merger, in whole or in part, or the
sale of material assets of Mortgagor, except as may be expressly provided in
Section 9 hereof.

(m) Mortgagor will not commingle the funds and other assets of Mortgagor with
those of any affiliate or any constituent party of Mortgagor or any owner of
Mortgagor, any Guarantor, or any affiliate or any constituent party of
Guarantor, or any other person, and will not participate in a cash management
system with any such party.

(n) Mortgagor will not commingle its assets with those of any other person or
entity and will hold all of its assets in its own name.

(o) Mortgagor will not guarantee or become obligated for the debts of any other
entity or person and does not and will not hold itself out as being responsible
for the debts or obligations of any other person.

(p) Mortgagor shall allocate fairly and reasonably any overhead expenses that
are shared with an affiliate, including paying for office space and services
performed by any employee of an affiliate.

(q) The stationery, invoices and checks utilized by Mortgagor or utilized to
collect its funds or pay its expenses shall bear its own name and shall not bear
the name of any other entity unless such entity is clearly designated as being
Mortgagor's agent.

(r) Mortgagor shall not pledge its assets for the benefit of any other person or
entity, and other than with respect to the Loan.

(s) Mortgagor shall correct any known misunderstanding regarding its separate
identity.

(t) Mortgagor shall not identify itself as a division of any other person or
entity.

20. Events of Default; Remedies. Each of the following events shall constitute
an “Event of Default” hereunder:

(a) if (i) any installment of interest or principal is not paid within five (5)
days after the same is due, (ii) the entire Indebtedness is not paid on or
before the Maturity Date (or if the Maturity Date has been accelerated, upon
such acceleration), or (iii) any other payment or charge due under the Note,
this Mortgage or any other Loan Documents is not paid when due;

33

Loan No. 526618:11

 

(b) if any Taxes payable directly to the billing authority by Mortgagor are not
paid before interest becomes payable on the amount due or a penalty is assessed
(provided that the foregoing provisions of this clause (b) shall be subject to
the right to contest Taxes granted to Mortgagor in Paragraph 4(b) of this
Mortgage, but only for so long as the conditions in Paragraph 4(b) of this
Mortgage remain satisfied);

(c) if the Policies are not kept in full force and effect and are not delivered
to Mortgagee when required hereunder, or if the Policies are not delivered to
Mortgagee within ten (10) days after request by Mortgagee;

(d) if any of the provisions of Paragraphs 7, 9 or 39 herein are violated or not
complied with;

(e) if any of the provisions of Paragraph 19 herein are violated or not complied
with and such default shall not have been cured within fifteen (15) days after
notice from Mortgagee;

(f) if any of the events described in Paragraph 41 shall occur;

(g) if at any time any representation or warranty of Mortgagor or any Guarantor
made herein or in any guaranty, agreement, certificate, report, affidavit,
owner’s affidavit, financial statement or other instrument furnished to
Mortgagee shall be false or misleading in any respect;

(h) if any mortgagee under a mortgage on the Mortgaged Property, whether
superior or subordinate to this Mortgage (i) demands payment in full or
otherwise accelerates any indebtedness of Mortgagor or (ii) otherwise commences
the exercise of any remedy available to such party under any loan document;

(i) if Mortgagor fails to cure promptly any violation of any law or ordinance
affecting the Mortgaged Property (provided that the foregoing provisions of this
clause (h) shall be subject to any right to contest such violation specifically
granted to Mortgagor in Paragraph 8 of this Mortgage);

(j) if any Guaranty (as hereinafter defined) is terminated or any event or
condition occurs which, in the sole judgment of Mortgagee, may impair the
ability of any Guarantor to perform its obligations under any Guaranty or any
Guarantor attempts to withdraw, cancel or disclaim any Guaranty;

(k) if a default by Mortgagor under any of the other terms, covenants or
conditions of the Note, this Mortgage or any other Loan Document shall occur and
such default shall not have been cured within thirty (30) days after notice from
Mortgagee, provided that if such default is not susceptible of being cured
within such thirty (30) day period and Mortgagor shall have commenced the cure
of such default within such thirty (30) day period and thereafter diligently
pursues such cure to completion, then such thirty (30) day period shall be
extended for a period of ninety (90) days from the occurrence of the default,
provided, further, that the notice and grace period set forth in this
subparagraph (j) shall not apply to any other Event of Default expressly set
forth in this Paragraph 20 or to any other Event of Default defined as such in
any other Loan Document or to any other covenant or condition with respect to
which a grace period is expressly provided elsewhere; or

34

Loan No. 526618:11

 

(l) if any of the provisions of Paragraphs 42(d) and/or Paragraph 42(f) are
violated or not complied with, and/or if any representation or warranty in
Paragraph 42(b) and/or 42(c) shall prove false or misleading in any respect
and/or if any of the events described in Paragraph 42(e) shall occur.

Upon the occurrence of any Event of Default, the Indebtedness shall immediately
become due at the option of Mortgagee.

Upon the occurrence of any Event of Default, Mortgagor shall pay interest on the
entire unpaid principal balance of the Note, as defined in and provided for in
the Note.

Upon the occurrence of any Event of Default, Mortgagee may, to the extent
permitted under applicable law, elect to treat the fixtures included in the
Mortgaged Property either as real property or as personal property, or both, and
proceed to exercise such rights as apply thereto. With respect to any sale of
real property included in the Mortgaged Property made under the powers of sale
herein granted and conferred, Mortgagee may, to the extent permitted by
applicable law, include in such sale any fixtures included in the Mortgaged
Property and relating to such real property.

21. Additional Remedies.

(a) Upon the occurrence of any Event of Default, Mortgagee may take such action,
without notice or demand, as it shall deem advisable to protect and enforce its
rights against Mortgagor and in and to the Mortgaged Property or any part
thereof or interest therein, including, but not limited to, the following
actions, each of which may be pursued concurrently or otherwise, at such time
and in such order as Mortgagee may determine, in its sole discretion, without
impairing or otherwise affecting the other rights and remedies of Mortgagee (i)
enter into or upon the Real Property, either personally or by its agents,
nominees or attorneys and dispossess Mortgagor and its agents and servants
therefrom, and thereupon Mortgagee may (A) use, operate, manage, control,
insure, maintain, repair, restore and otherwise deal with all and every part of
the Mortgaged Property and conduct the business thereat, (B) complete any
construction on the Mortgaged Property in such manner and form as Mortgagee
deems advisable, (C) make alterations, additions, renewals, replacements and
improvements to or on the Mortgaged Property, (D) exercise all rights and powers
of Mortgagor with respect to the Mortgaged Property, whether in the name of
Mortgagor or otherwise, including, without limitation, the right to make,
cancel, enforce or modify leases, obtain and evict tenants and demand, sue for,
collect and receive all earnings, revenues, rents, issues, profits and other
income of the Mortgaged Property and every part thereof and (E) apply the
receipts from the Mortgaged Property to the payment of the Indebtedness, after
deducting therefrom all expenses (including reasonable attorneys’ fees and
expenses) incurred in connection with the aforesaid operations and all amounts
necessary to pay the taxes, assessments, insurance and other charges in
connection with the Mortgaged Property, as well as just and reasonable
compensation for the services of Mortgagee and its counsel, agents and
employees, or (ii) institute proceedings for the complete foreclosure of this
Mortgage in which case the Mortgaged Property may be sold for cash or upon
credit in one or more parcels, or (iii) with or without entry, to the extent
permitted and pursuant to the procedures provided by applicable law, institute
proceedings for the partial foreclosure of this Mortgage for the portion of the
Indebtedness then due and payable, subject to

35

Loan No. 526618:11

 

the continuing lien of this Mortgage for the balance of the Indebtedness not
then due, or (iv) sell for cash or upon credit the Mortgaged Property or any
part thereof and all or any part of any estate, claim, demand, right, title and
interest of Mortgagor therein and rights of redemption thereof, pursuant to
power of sale or otherwise, at one or more sales, as an entirety or in parcels,
at such time and place, upon such terms and after such notice thereof as may be
required or permitted by law, and in the event of a sale, by foreclosure or
otherwise, of less than all of the Mortgaged Property, this Mortgage shall
continue as a lien on the remaining portion of or estate in the Mortgaged
Property, or (v) institute an action, suit or proceeding in equity for the
specific performance of any covenant, condition or agreement contained herein or
in the Note or any other Loan Document, or (vi) recover judgment on the Note or
any Guaranty either before, during or after any proceedings for the enforcement
of this Mortgage, or (vii) pursue such other remedies as Mortgagee may have
under applicable law.

(b) The purchase money proceeds or avails of any sale made under or by virtue of
this Paragraph 21, together with any other sums which then may be held by
Mortgagee under this Mortgage, whether under the provisions of this Paragraph 21
or otherwise, shall be applied as follows:

First: To the payment of the costs and expenses of any such sale, including
reasonable compensation to Mortgagee, its agents and counsel, and of any
judicial proceedings wherein the same may be made, and of all expenses,
liabilities and advances made or incurred by Mortgagee under this Mortgage,
together with interest as provided herein on all advances made by Mortgagee and
all taxes or assessments, except any taxes, assessments or other charges subject
to which the Mortgaged Property shall have been sold.

Second: To the payment of the whole amount then due, owing or unpaid upon the
Note for principal, together with any and all applicable interest, fees and late
charges.

Third: To the payment of any other sums required to be paid by Mortgagor
pursuant to any provision of this Mortgage or of the Note or of the Guaranty.

Fourth: To the payment of the surplus, if any, to whomsoever may be lawfully
entitled to receive the same.

Mortgagee and any receiver of the Mortgaged Property, or any part thereof, shall
be liable to account for only those rents, issues and profits actually received
by it.

(c) Mortgagee may adjourn from time to time any sale by Mortgagee to be made
under or by virtue of this Mortgage by announcement at the time and place
appointed for such sale or for such adjourned sale or sales; and, except as
otherwise provided by any applicable provision of law, Mortgagee, without
further notice or publication, may make such sale at the time and place to which
the same shall be so adjourned.

36

Loan No. 526618:11

 

(d) Upon the completion of any sale or sales made by Mortgagee under or by
virtue of this Paragraph 21, Mortgagee, or an officer of any court empowered to
do so, shall execute and deliver to the accepted purchaser or purchasers a good
and sufficient instrument, or good and sufficient instruments, conveying,
assigning and transferring all estate, right, title and interest in and to the
property and rights sold. Mortgagee is hereby irrevocably appointed the true and
lawful attorney of Mortgagor, in its name and stead, to make all necessary
conveyances, assignments, transfers and deliveries of the Mortgaged Property and
rights so sold and for that purpose Mortgagee may execute all necessary
instruments of conveyance, assignment and transfer, and may substitute one or
more persons with like power, Mortgagor hereby ratifying and confirming all that
its said attorney or such substitute or substitutes shall lawfully do by virtue
hereof. Any such sale or sales made under or by virtue of this Paragraph 21,
whether made under the power of sale herein granted or under or by virtue of
judicial proceedings or of a judgment or decree of foreclosure and sale, shall
operate to divest all the estate, right, title, interest, claim and demand
whatsoever, whether at law or in equity, of Mortgagor in and to the properties
and rights so sold, and shall be a perpetual bar both at law and in equity
against Mortgagor and against any and all persons claiming or who may claim the
same, or any part thereof from, through or under Mortgagor.

(e) In the event of any sale made under or by virtue of this Paragraph 21
(whether made under the power of sale herein granted or under or by virtue of
judicial proceedings or of a judgment or decree of foreclosure and sale) the
entire Indebtedness, if not previously due and payable, immediately thereupon
shall, anything in the Note, this Mortgage, any Guaranty or any other Loan
Document to the contrary notwithstanding, become due and payable.

(f) Upon any sale made under or by virtue of this Paragraph 21 (whether made
under the power of sale herein granted or under or by virtue of judicial
proceedings or of a judgment or decree of foreclosure and sale), Mortgagee may
bid for and acquire the Mortgaged Property or any part thereof and in lieu of
paying cash therefor may make settlement for the purchase price by crediting
upon the Indebtedness the net sales price after deducting therefrom the expenses
of the sale and the costs of the action and any other sums which Mortgagee is
authorized to deduct under this Mortgage.

(g) No recovery of any judgment by Mortgagee and no levy of an execution under
any judgment upon the Mortgaged Property or upon any other property of Mortgagor
shall affect in any manner or to any extent, the lien of this Mortgage upon the
Mortgaged Property or any part thereof, or any liens, rights, powers or remedies
of Mortgagee hereunder, but such liens, rights, powers and remedies of Mortgagee
shall continue unimpaired as before.

22. Right to Cure Defaults. Upon the occurrence of any Event of Default or if
Mortgagor fails to make any payment or to do any act as herein provided,
Mortgagee may, but without any obligation to do so and without notice to or
demand on Mortgagor and without releasing Mortgagor from any obligation
hereunder, make or do the same in such manner and to such extent as Mortgagee
may deem necessary to protect the security hereof. Without limiting the
foregoing, Mortgagee may enter upon the Mortgaged Property for such purposes or
appear in, defend, or bring any action or proceeding to protect its interest in
the Mortgaged Property, and the cost and expense thereof (including, without
limitation, attorneys’ fees and disbursements to the extent permitted by law),
with interest as provided in this Paragraph 22, shall be immediately due and
payable to Mortgagee upon demand by Mortgagee therefor. All such costs and
expenses incurred by Mortgagee in remedying such Event of Default or in
appearing in, defending, or bringing any such action or proceeding shall bear
interest at the

37

Loan No. 526618:11

 

Default Rate (as such term is defined in the Note), for the period from the date
that such cost or expense was incurred to the date of payment to Mortgagee. All
such costs and expenses, together with interest thereon at the Default Rate,
shall be added to the Indebtedness and shall be secured by this Mortgage. If the
principal sum of the Note or any other amount required to be paid on the
Maturity Date under the Note shall not be paid on the Maturity Date, interest
shall thereafter be computed and paid at the Default Rate.

23. Late Payment Charge. If any monthly principal and interest payment is not
paid in accordance with the Note, a late charge (the “Late Charge“) shall be due
as provided for in the Note.

24. Prepayment. The Indebtedness may be prepaid only in accordance with the
terms of the Note.

25. Prepayment After Event of Default. A tender of the amount necessary to
satisfy the entire indebtedness paid at any time following an Event of Default
or acceleration (which acceleration shall be at Mortgagee’s sole option),
including at a foreclosure sale or during any subsequent redemption period, if
any, shall be deemed a voluntary prepayment, which payment shall include a
premium, the calculation of which shall be in accordance with the terms of the
Note and shall depend upon whether the Event of Default or acceleration first
occurred (i) prior to the time, if any, the prepayment of the principal balance
is not permitted pursuant to the terms of the Note and prior to the date on
which the full amount of the balance of principal and interest then remaining
unpaid shall be due or (ii) on or after the date on which prepayment of the
principal balance is permitted pursuant to the terms of the Note.

26. Appointment of Receiver. Mortgagee, upon the occurrence of an Event of
Default or in any action to foreclose this Mortgage or upon the actual or
threatened waste to any part of the Mortgaged Property, shall be entitled to the
appointment of a receiver without notice and without regard to the value or
condition of the Mortgaged Property as security for the Indebtedness or the
solvency or insolvency of any person liable for the payment of the Indebtedness.

27. Security Agreement.

(a) This Mortgage is both a real property Mortgage and a “security agreement”
within the meaning of the Uniform Commercial Code. The Mortgaged Property
includes both real and personal property and all other rights and interests,
whether tangible or intangible in nature, of Mortgagor in the Mortgaged
Property. Mortgagor, by executing and delivering this Mortgage grants to
Mortgagee, as security for the Indebtedness, a security interest in the
Mortgaged Property to the full extent that the Mortgaged Property may be subject
to the Uniform Commercial Code (such portion of the Mortgaged Property so
subject to the Uniform Commercial Code being called in this Paragraph 27 the
“Collateral“). Mortgagor hereby authorizes Mortgagee to file financing
statements in order to create, perfect, preserve and continue the security
interest(s) herein granted. This Mortgage shall also constitute a “fixture
filing” for the purposes of the Uniform Commercial Code and shall cover all
items of the Collateral that are or are to become fixtures. Information
concerning the security interest(s) herein granted may be obtained from
Mortgagee upon request.

38

Loan No. 526618:11

 

If an Event of Default shall occur, Mortgagee, in addition to any other rights
and remedies which it may have, shall have and may exercise immediately and
without demand, any and all rights and remedies granted to a secured party upon
default under the Uniform Commercial code, including, without limiting the
generality of the foregoing, the right to take possession of the Collateral or
any part thereof, and to take such other measures as Mortgagee may deem
necessary for the care, protection and preservation of the Collateral. Upon
request or demand of Mortgagee, Mortgagor shall at its expense assemble the
Collateral and make it available to Mortgagee at a convenient place acceptable
to Mortgagee. Mortgagor shall pay to Mortgagee on demand any and all expenses,
including legal expenses and attorneys’ fees and disbursements, incurred or paid
by Mortgagee in protecting its interest in the Collateral and in enforcing its
rights hereunder with respect to the Collateral. Any notice of sale, disposition
or other intended action by Mortgagee with respect to the Collateral sent to
Mortgagor in accordance with the provisions hereof at least five (5) days prior
to such sale, disposition or action shall constitute reasonable notice to
Mortgagor. The proceeds of any disposition of the Collateral, or any part
thereof, may be applied by Mortgagee to the payment of the Indebtedness in such
priority and proportions as Mortgagee in its discretion shall deem proper.

Mortgagor shall notify Mortgagee of any change in name, identity or structure of
Mortgagor, and Mortgagor hereby expressly authorizes Mortgagee to file and
record, at Mortgagor's sole cost and expense, such Uniform Commercial Code forms
as are necessary to maintain the priority of the lien of Mortgagee upon and
security interest in the Collateral. In addition, Mortgagor shall promptly
execute, file and record such additional Uniform Commercial Code forms or
continuation statements as Mortgagee shall deem necessary and shall pay all
expenses and fees in connection with the filing and recording thereof, provided
that no such additional documents shall increase the obligations of Mortgagor
under the Note, this Mortgage or the other Loan Documents. Mortgagor hereby
authorizes Mortgagee and grants to Mortgagee an irrevocable power of attorney,
coupled with an interest, to file with the appropriate public office on its
behalf any financing or other statements in connection with the Collateral
covered by this Mortgage.

(b) That portion of the Mortgaged Property consisting of personal property and
equipment, shall be owned by Mortgagor and shall not be the subject matter of
any lease or other transaction whereby the ownership or any beneficial interest
in any of such property is held by any person or entity other than Mortgagor nor
shall Mortgagor create or suffer to be created any security interest covering
any such property as it may from time to time be replaced, other than the
security interest created herein.

28. Authority.

(a) Mortgagor has full power, authority and legal right to execute this
Mortgage, and to mortgage, give, grant, bargain, sell, alien, enfeoff, convey,
confirm, pledge, hypothecate and assign and grant a security interest in the
Mortgaged Property pursuant to the terms hereof and to keep and observe all of
the terms of this Mortgage on Mortgagor’s part to be performed.

39

Loan No. 526618:11

 

(b) Mortgagor represents and warrants to Mortgagee that Mortgagor is not a
“foreign person” and covenants with Mortgagee that Mortgagor will not,
throughout the term of the Note, become a “foreign person” within the meaning of
§1445 and §7701 of the Internal Revenue Code of 1986, (26 USC §§1445, 7701) and
the related Treasury Department regulations, including, without limitation,
temporary regulations (hereinafter collectively the “Code“); that is, such
Mortgagor is not a non-resident alien, foreign corporation, foreign partnership,
foreign trust or foreign estate as those terms are defined in the Code.

(c) Mortgagor represents and warrants to Mortgagee that Mortgagor is a limited
liability company organized and existing under the laws of the State of
Delaware.

29. Actions and Proceedings. Mortgagee shall have the right to appear in and
defend any action or proceeding brought with respect to the Mortgaged Property
and to bring any action or proceeding, in the name and on behalf of Mortgagor,
which Mortgagee, in its discretion, shall decide should be brought to protect
its interest(s) in the Mortgaged Property.

30. Further Acts, Etc. Mortgagor will, at the sole cost of Mortgagor, and
without expense to Mortgagee, do, execute, acknowledge and deliver all and every
such further acts, deeds, conveyances, Mortgages, assignments, notices of
assignments, transfers and assurances as Mortgagee shall, from time to time,
require, for the better assuring, conveying, assigning, transferring and
confirming unto Mortgagee the property and rights hereby mortgaged, given,
granted, bargained, sold, aliened, enfeoffed, conveyed, confirmed, pledged,
assigned and hypothecated or intended now or hereafter so to be, or which
Mortgagor may be or may hereafter become bound to convey or assign to Mortgagee,
or for carrying out the intention or facilitating the performance of the terms
of this Mortgage or for filing, registering or recording this Mortgage and, on
demand, will execute and deliver within five (5) business days after request of
Mortgagee, and if Mortgagor fails to so deliver, hereby authorizes Mortgagee
thereafter to execute in the name of Mortgagor without the signature of
Mortgagor to the extent Mortgagee may lawfully do so, one or more financing
statements, chattel Mortgages or comparable security instruments, to evidence
more effectively the lien hereof upon the Mortgaged Property. Mortgagor grants
to Mortgagee an irrevocable power of attorney coupled with an interest for the
purpose of exercising and perfecting any and all rights and remedies available
to Mortgagee at law and in equity, including without limitation such rights and
remedies available to Mortgagee pursuant to this Paragraph 30.

31. Recording of Mortgage, Etc. Mortgagor forthwith upon the execution and
delivery of this Mortgage, will cause this Mortgage, and any security instrument
creating a lien or security interest or evidencing the lien hereof upon the
Mortgaged Property, to be filed, registered or recorded and, thereafter, from
time to time, each such other instrument of further assurance to be filed,
registered or recorded, all in such manner and in such places as may be required
by any present or future law in order to publish notice of and fully to protect
the lien or security interest hereof upon, and the interest(s) of Mortgagee in,
the Mortgaged Property. Mortgagor will pay all filing, registration or recording
fees, and all expenses incident to the preparation, execution and acknowledgment
of this Mortgage, any Mortgage supplemental hereto, any security instrument with
respect to the Mortgaged Property and any instrument of further assurance, and
all federal, state, county and municipal, taxes, duties, imposts, assessments
and charges arising out of or in connection with the making, execution, delivery
and/or recording of this Mortgage, any Mortgage supplemental hereto, any
security instrument with respect to the Mortgaged Property or any instrument of
further assurance, except where prohibited by law so to do. Mortgagor shall hold
harmless and indemnify Mortgagee, its successors and assigns, against any
liability incurred by reason of the imposition of any tax on the making,
execution, delivery and/or recording of this Mortgage, any Mortgage supplemental
hereto, any security instrument with respect to the Mortgaged Property or any
instrument of further assurance.

40

Loan No. 526618:11

 

32. Usury Laws. This Mortgage and the Note are subject to the express condition
that at no time shall Mortgagor be obligated or required to pay interest on the
principal balance due under the Note at a rate which could subject the holder of
the Note to either civil or criminal liability as a result of being in excess of
the maximum interest rate which Mortgagor is permitted by law to contract or
agree to pay. If by the terms of this Mortgage or the Note, Mortgagor is at any
time required or obligated to pay interest on the principal balance due under
the Note at a rate in excess of such maximum rate, the rate of interest under
the Note shall be deemed to be immediately reduced to such maximum rate and the
interest payable shall be computed at such maximum rate and all prior interest
payments in excess of such maximum rate shall be applied and shall be deemed to
have been payments in reduction of the principal balance of the Note and the
principal balance of the Note shall be reduced by such amount in the inverse
order of maturity.

33. Sole Discretion of Mortgagee. Wherever pursuant to this Mortgage, Mortgagee
exercises any right given to it to approve or disapprove, or any arrangement or
term is to be satisfactory to Mortgagee, the decision of Mortgagee to approve or
disapprove or to decide that arrangements or terms are satisfactory or not
satisfactory shall be in the sole discretion of Mortgagee and shall be final and
conclusive, except as may be otherwise specifically provided herein.

34. Recovery of Sums Required To Be Paid. Mortgagee shall have the right from
time to time to take action to recover any sum or sums which constitute a part
of the Indebtedness as the same become due, without regard to whether or not the
balance of the Indebtedness shall be due, and without prejudice to the right of
Mortgagee thereafter to bring an action of foreclosure, or any other action, for
a default or defaults by Mortgagor existing at the time such earlier action was
commenced.

35. Marshalling and Other Matters. Mortgagor waives, to the extent permitted by
law, the benefit of all appraisement, valuation, stay, extension, reinstatement
and redemption laws now or hereafter in force and all rights of marshalling in
the event of any sale hereunder of the Mortgaged Property or any part thereof or
any interest therein. Further, Mortgagor expressly waives any and all rights of
redemption from sale under any order or decree of foreclosure of this Mortgage
on behalf of Mortgagor, and on behalf of each and every person acquiring any
interest in or title to the Mortgaged Property subsequent to the date of this
Mortgage and on behalf of all persons to the extent permitted by applicable law.

36. Waiver of Notice. Mortgagor shall not be entitled to any notices of any
nature whatsoever from Mortgagee except with respect to matters for which this
Mortgage specifically and expressly provides for the giving of notice by
Mortgagee to Mortgagor and except with respect to matters for which Mortgagee is
required by applicable law to give notice, and Mortgagor hereby expressly waives
the right to receive any notice from Mortgagee with respect to any matter for
which this Mortgage does not specifically and expressly provide for the giving
of notice by Mortgagee to Mortgagor.

41

Loan No. 526618:11

 

37. Remedies of Mortgagor. In the event that a claim or adjudication is made
that Mortgagee has acted unreasonably or unreasonably delayed acting in any case
where by law or under the Note, this Mortgage or the other Loan Documents, it
has an obligation to act reasonably or promptly, Mortgagee shall not be liable
for any monetary damages, and Mortgagor’s remedies shall be limited to
injunctive relief or declaratory judgment.

38. Reporting Requirements. At the request of Mortgagee, Mortgagor shall supply
or cause to be supplied to Mortgagee either (a) a copy of a completed Form
1099-B, Statement for Recipients of Proceeds from Real Estate, Broker and Barter
Exchange Proceeds prepared by Mortgagor’s attorney or other person responsible
for the preparation of such form, together with a certificate from the person
who prepared such form to the effect that such form has, to the best of such
person’s knowledge, been accurately prepared and that such person will timely
file such form or (b) a certification from Mortgagor that the Loan is a
refinancing of the Mortgaged Property or is otherwise not required to be
reported to the Internal Revenue Service pursuant to Section 6045(e) of the
Code. Mortgagor hereby indemnifies, defends and holds Mortgagee harmless from
and against all loss, cost, damage and expense (including without limitation,
attorneys’ fees and disbursements and costs incurred in the investigation,
defense and settlement of claims) that Mortgagee may incur, directly or
indirectly, as a result of or in connection with the assertion against Mortgagee
of any claim relating to the failure of Mortgagee to comply with this Paragraph
38.

39. Hazardous Materials.

(a) To the best of Mortgagor's knowledge, except as otherwise disclosed to
Mortgagee in writing prior to funding of the Loan or in that certain Phase I
Environmental Site Assessment by EBI Consulting dated June 17, 2011 (file No.
11112782) (the "Phase I"), Mortgagor represents and warrants that (i) except for
Permitted Hazardous Materials (as hereinafter defined) the Mortgaged Property is
now and at all times during Mortgagor’s ownership thereof has been free of
contamination from any petroleum product and all hazardous or toxic substances,
wastes or substances, any substances which because of their quantitative
concentration, chemical, radioactive, flammable, explosive, infectious or other
characteristics, constitute or may reasonably be expected to constitute or
contribute to a danger or hazard to public health, safety or welfare or to the
environment, including, without limitation, any asbestos (whether or not
friable) and any asbestos-containing materials, Mold (defined as the presence of
any form of (a) multicellular fungi that live on plant or animal matter and an
indoor environment (including without limitation Cladosporium, Penicillium,
Alternaria, Aspergillus, Fusarium, Trichoderma, Memnoniella, Mucor, and
Stachybotrys chartarum (SC) often found in water damaged building materials),
(b) spores, scents or byproducts produced or released by fungi, including
mycotoxins and (c) microbial matter which reproduces through mold, mildew and
viruses, whether or not such microbial matter is living (collectively “Mold”)),
waste oils, solvents and chlorinated oils, polychlorinated biphenyls (PCBs),
toxic metals, etchants, pickling and plating wastes, explosives, reactive metals
and compounds, pesticides, herbicides, radon gas, urea formaldehyde foam
insulation and chemical, biological and radioactive wastes, or any other similar
materials or any hazardous or toxic wastes or substances which are included
under or

42

Loan No. 526618:11

 

regulated by any federal, state or local law, rule or regulation (whether now
existing or hereafter enacted or promulgated, as they may be amended from time
to time) pertaining to environmental regulations, contamination, clean-up or
disclosures, and any judicial or administrative interpretation thereof,
including any judicial or administrative orders or judgments (collectively but
excluding Permitted Hazardous Materials, the “Hazardous Materials”), including,
without limitation, the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, 42 U.S.C. section 9601 et seq. (“CERCLA”); The Federal
Resource Conservation and Recovery Act, 42 U.S.C. section 6901 et seq. (“RCRA”);
Superfund Amendments and Reauthorization Act of 1986, Public Law No. 99-499
(“SARA”); Toxic Substances Control Act, 15 U.S.C. section 2601 et seq. (“TSCA”);
the Hazardous Materials Transportation Act, 49 U.S.C. section 1801 et seq.; and
any other state superlien or environmental clean-up or disclosure statutes (all
such laws, rules and regulations being referred to collectively as
“Environmental Laws”), (ii) Mortgagor has not caused or suffered to occur any
discharge, spill, uncontrolled loss or seepage of any Hazardous Materials onto
any property adjoining the Mortgaged Property, (iii) Mortgagor has not received
any complaint, notice, letter, or other communication from occupants, tenants,
guests, employees, licensees or any other person regarding odors, poor indoor
quality, Mold, or any activity, condition, event or omission that causes or
facilitates the growth of Mold and Mortgagor further represents to the best of
its knowledge that no Mold or any activity, condition, event or omission that
causes or facilitates the growth of Mold exists at the property, and (iv)
neither the Mortgagor nor any tenant or occupant of all or part of the Mortgaged
Property is now or has been involved in operations at the Mortgaged Property
which could lead to liability for Mortgagor or any other owner of the Mortgaged
Property or the imposition of a lien on the Mortgaged Property under any
Environmental Law.

For purposes of the foregoing, Permitted Hazardous Materials shall mean
materials which (i) are ordinarily and customarily used by Mortgagor or any
current tenant or any future tenant, which tenant and its lease have been
approved by Mortgagee in the regular operation of the Managed Property, as an
office building, and (ii) are used, stored, disposed of and handled in strict
compliance with and in quantities permitted by applicable environmental laws and
regulations.

(b) At its sole cost and expense, Mortgagor shall comply with and shall use
commercially reasonable efforts to cause all tenants and other occupants of the
Mortgaged Property to comply with all Environmental Laws now in effect or
hereafter enacted with respect to the discharge, generation, removal,
transportation, storage and handling of Hazardous Materials. Mortgagor shall
promptly notify Mortgagee if Mortgagor shall become aware of any Hazardous
Materials on or near the Mortgaged Property and/or if Mortgagor shall become
aware that the Mortgaged Property is in direct or indirect violation of any
Environmental Laws and/or if Mortgagor shall become aware of any condition on or
near the Mortgaged Property which shall pose a threat to the health, safety or
welfare of humans. Mortgagor shall promptly remove all Hazardous Materials
(excluding Permitted Hazardous Materials and encapsulated asbestos) from the
Mortgaged Property, such removal to be performed in accordance with all
applicable federal, state and local laws, statutes, rules and regulations.
Mortgagor shall pay immediately when due the cost of removal of any Hazardous
Materials and shall keep the Mortgaged Property free of any lien imposed
pursuant to any Environmental Laws now in effect or hereinafter enacted.

43

Loan No. 526618:11

 

(c) Mortgagor grants Mortgagee and its employees and agents an irrevocable and
non-exclusive license, subject to the rights of tenants, to enter the Mortgaged
Property to conduct testing and to remove any Hazardous Materials in accordance
with all applicable federal, state and local laws, statutes, rules and
regulations, and the costs of such testing and removal shall immediately become
due to Mortgagee and shall be secured by this Mortgage. Mortgagor, promptly upon
the request of Mortgagee, from time to time but no more often than once per
twelve (12) month period, shall provide Mortgagee with an environmental site
assessment or environmental audit report, or an update of such an assessment or
report, all in scope, form and content satisfactory to Mortgagee. Mortgagor
shall maintain the integrity of all storage tanks and drums on or under the
Mortgaged Property during the term of the Loan in compliance with all
Environmental Laws now in effect or hereafter enacted. Mortgagor shall follow an
operation and maintenance program with respect to all storage tanks and drums on
or under the Mortgaged Property, which program has been approved in writing by
Mortgagee.

(d) Mortgagor shall indemnify Mortgagee and hold Mortgagee harmless from and
against all liability, loss, cost, damage and expense (including, without
limitation, attorneys’ fees and costs incurred in the investigation, defense and
settlement of claims) that Mortgagee may incur as a result of or in connection
with the assertion against Mortgagee (whether as past or present holder of this
Mortgage, as mortgagee in possession or as past or present owner of the
Mortgaged Property by virtue of a foreclosure or acceptance of a deed in lieu of
foreclosure) of any claim relating to the presence and/or release, threatened
release, storage, disposal, generating or removal of any Hazardous Materials or
compliance with any Environmental Laws now in effect or hereafter enacted. The
obligations and liabilities of Mortgagor under this Paragraph 39 shall survive
full payment of the Loan, entry of a judgment of foreclosure or acceptance of a
deed in lieu of foreclosure or any subsequent transfer to a third party. It is
understood that the presence and/or release of substances referred to in this
section hereof does not pertain to a presence and/or release which first occurs
solely after (A) repayment of the Loan in full in accordance with the Loan
Documents or (B) acquisition of title to the Property by Mortgagee upon a
foreclosure or acceptance of a deed in lieu of foreclosure and surrender of
possession and occupancy of the Property by Mortgagor, its agents, affiliates,
employees and independent contractors. Mortgagor shall have the burden of
proving that the conditions in subparagraph (d) were satisfied by clear and
convincing evidence and shall continue to defend with counsel satisfactory to
Mortgagee and shall indemnify and hold Mortgagee harmless for all matters set
forth in this Paragraph 39, unless and until a court of competent jurisdiction
finds that Mortgagor has met such burden.

(e) Nothing contained herein shall constitute or be construed as a waiver of any
statutory or judicial federal, state or local law which may provide rights or
remedies to Mortgagee against Mortgagor or others in connection with any claim
relating to the Mortgaged Property and pertaining to the presence and/or
release, threatened release, storage, disposal, generating or removal of any
Hazardous Materials or to the failure to comply with any Environmental Laws now
or hereafter enacted.

44

Loan No. 526618:11

 

40. Asbestos. Mortgagor shall not install or permit to be installed in the
Mortgaged Property, friable asbestos or any substance containing asbestos. With
respect to any such material currently present in the Mortgaged Property,
Mortgagor, at Mortgagor’s expense, shall promptly comply with and shall use
commercially reasonable efforts to cause all occupants of the Mortgaged Property
to comply with all present and future applicable federal, state or local laws,
rules, regulations or orders relating to asbestos, friable asbestos and asbestos
containing materials. In the event any asbestos, friable asbestos or asbestos
containing material is discovered at the Mortgaged Property, Mortgagor shall
obtain a comprehensive asbestos report prepared by a licensed engineer or
asbestos consultant acceptable to Mortgagee describing the form, extent,
location and condition of such asbestos and recommending methods of removal or
abatement. Mortgagor shall promptly comply at its sole cost and expense with the
recommendations contained in such report, such compliance to be performed in
accordance with all applicable federal, state and local laws, statutes, rules
and regulations. Mortgagor shall indemnify Mortgagee and hold Mortgagee harmless
from and against all loss, cost, damage and expense (including, without
limitation, attorneys’ fees and costs incurred in the investigation, defense and
settlement of claims) that Mortgagee may incur as a result of or in connection
with the assertion against Mortgagee (whether as past or present holder of the
Mortgage, as mortgagee in possession, or as past or present owner of the
Mortgaged Property by virtue of a foreclosure or acceptance of a deed in lieu of
foreclosure) of any claim relating to the presence or removal of any asbestos
substance referred to in this Paragraph 40, or compliance with any federal,
state or local laws, rules, regulations or orders relating thereto. The
obligations and liabilities of Mortgagor under this Paragraph 40 shall survive
full payment of the Loan, a foreclosure or the acceptance of a deed in lieu of
foreclosure.

41. Bankruptcy or Insolvency. In the event that Mortgagor or any Guarantor or,
if Mortgagor or any Guarantor is a general or limited partnership, any general
partner of any such entity (a) admits in writing its inability to pay its debts
generally as they become due, or does not pay its debts generally as they become
due, (b) commences as debtor any case or proceeding under any bankruptcy,
insolvency, reorganization, liquidation, dissolution or similar law, (c) has
appointed for it or the whole or any substantial part of its property a
receiver, conservator, trustee, custodian, manager, liquidator, or similar
official by any governmental or judicial authority, (d) makes a proposal or any
assignment for the benefit of its creditors, or enters into an arrangement or
composition or similar plan or scheme with or for the benefit of creditors
generally occurring in circumstances in which such entity is unable to meet its
obligations as they become due, (e) has filed against it any case or proceeding
under any bankruptcy, insolvency, reorganization, liquidation, dissolution or
similar law which (i) is consented to or not timely contested by such entity, or
(ii) is not dismissed within sixty (60) days, or (f) by reason of the operation
of federal bankruptcy, state insolvency, or similar creditor's rights laws,
asserts or has filed against Mortgagor or any guarantor a claim that the
transaction creating the lien of this Mortgage is either (i) a fraudulent
conveyance or fraudulent transfer, or (ii) a preferential transfer, an Event of
Default shall have occurred and as a result, the entire principal balance of the
Note and all obligations under any Guaranty shall become immediately due and
payable at the option of Mortgagee without notice to Mortgagor or any Guarantor
and Mortgagee may exercise any remedies available to it hereunder, under any
other Loan Document, at law or in equity.

45

Loan No. 526618:11

 

42. Compliance with ERISA and State Statutes on Governmental Plans.

(a) Mortgagee represents and warrants to Mortgagor that, as of the date of this
Mortgage and throughout the term of this Mortgage, the source of funds from
which Mortgagee extends this Mortgage is its general account, which is subject
to the claims of its general creditors under state law.

(b) Mortgagor represents and warrants that, as of the date of this Mortgage and
throughout the term of this Mortgage, (i) Mortgagor is not an “employee benefit
plan” as defined in Section 3(3) of the Employee Retirement Income Security Act
of 1974, as amended (“ERISA“), which is subject to Title I of ERISA and (ii) the
assets of such Mortgagor do not constitute “plan assets” of one or more such
plans within the meaning of ERISA Section 3(42) and 29 C.F.R. § 2510.3-101.

(c) Mortgagor represents and warrants to Mortgagee that, as of the date of this
Mortgage and throughout the term of this Mortgage (i) Mortgagor is not a
“governmental plan” within the meaning of Section 3(32) of ERISA and (ii)
transactions by or with Mortgagor or any Mortgagor are not subject to state
statutes regulating investments of and fiduciary obligations with respect to
governmental plans.

(d) Mortgagor covenants and agrees to deliver to Mortgagee such certifications
or other evidence from time to time throughout the term of this Mortgage, as
requested by Mortgagee in its sole discretion, that (i) Mortgagor is not an
“employee benefit plan” or a “governmental plan”, (ii) Mortgagor is not subject
to state statutes regulating investments and fiduciary obligations with respect
to governmental plans, and (iii) one or more of the following circumstances is
true:

(A) Equity interests in Mortgagor are publicly offered securities, within the
meaning of 29 C.F.R. § 2510.3-101(b)(2); 

(B) Less than 25 percent of all equity interests in such Mortgagor are held by
“benefit plan investors” within the meaning of ERISA Section 3(42); or 

(C) Mortgagor qualifies as a “venture capital operating company” or a “real
estate operating company” within the meaning of 29 C.F.R. § 2510.3.-101(d) or
(e). 

(e) Any of the following shall constitute an Event of Default under this
Mortgage, entitling Mortgagee to exercise any and all remedies to which it may
be entitled under this Mortgage, and any other Loan Documents (i) the failure of
any representation or warranty made by any Mortgagor under this Paragraph 42 to
be true and correct in all respects, (ii) the failure of any Mortgagor to
provide Mortgagee with the written certifications and evidence referred to in
this Paragraph 42 or (iii) the consummation by Mortgagor or any one Mortgagor of
a transaction which would cause the establishment or maintenance of this
Mortgage or the other Loan Documents, or any exercise of Mortgagee’s rights
under this Mortgage, or the other Loan Documents to constitute a non-exempt
prohibited transaction under ERISA or a violation of a state statute regulating
governmental plans, or otherwise subjecting Mortgagee to liability for violation
of ERISA or such state statute.

46

Loan No. 526618:11

 

(f) Mortgagor shall indemnify Mortgagee and defend and hold Mortgagee harmless
from and against all civil penalties, excise taxes, or other loss, cost, damage
and expense (including, without limitation, attorneys’ fees and disbursements
and costs incurred in the investigation, defense and settlement of claims and
losses incurred in correcting any prohibited transaction or in the sale of a
prohibited loan, and in obtaining any individual prohibited transaction
exemption under ERISA that may be required, in Mortgagee’s sole discretion) that
Mortgagee may incur, directly or indirectly, as a result of a default under this
Paragraph 42. This indemnity shall survive any termination, satisfaction or
foreclosure of this Mortgage.

43. Assignments. Mortgagee shall have the right to assign or transfer its rights
under this Mortgage without limitation. Any assignee or transferee shall be
entitled to all the benefits afforded Mortgagee under this Mortgage.

44. Cooperation. Mortgagor acknowledges that Mortgagee and its successors and
assigns may (a) sell this Mortgage, the Note and other Loan Documents to one or
more investors as a whole loan, (b) participate the Loan to one or more
investors, (c) deposit this Mortgage, the Note and other Loan Documents with a
trust, which trust may sell certificates to investors evidencing an ownership
interest in the trust assets or (d) otherwise sell the Loan or interest therein
to investors (the transactions referred to in clauses (a) through (d) are
hereinafter referred to as “Secondary Market Transactions“). Mortgagor shall, at
its expense, cooperate in good faith with Mortgagee (aa) in effecting any such
Secondary Market Transaction and (bb) to implement all requirements imposed by
the Rating Agency involved in any Secondary Market Transaction including,
without limitation, all structural or other changes to the Loan, modifications
to any documents evidencing or securing the Loan, delivery of opinions of
counsel acceptable to the Rating Agency and addressing such matters as the
Rating Agency may reasonably require; provided, however, that Mortgagor shall
not be required to modify any of Mortgagor's organizational documents or modify
any documents evidencing or securing the Loan which would modify (i) the
interest rate payable under the Note, (ii) the stated maturity of the Note,
(iii) the amortization of principal of the Note or (iv) any other material term
of the Loan. Mortgagor shall provide such information and documents relating to
Mortgagor, Guarantor, if any, the Mortgaged Property, the Lease and the tenants
under the Leases as Mortgagee may reasonably request in connection with a
Secondary Market Transaction. Mortgagee shall have the right to provide to
prospective investors any information in its possession, including, without
limitation, financial statements relating to Mortgagor, the Guarantor, if any,
the Mortgaged Property and the tenants under the Leases. Mortgagor acknowledges
that certain information regarding the Loan and the parties thereto and the
Mortgaged Property may be included in a private placement memorandum, prospectus
or other disclosure documents.

45. Indemnification for Recourse Obligations. Mortgagor hereby covenants and
agrees unconditionally and absolutely to indemnify and save harmless Mortgagee,
its officers, directors, shareholders, employees, agents and attorneys
(collectively, the “Indemnified Parties”) against all damages, losses,
liabilities, obligation, claims, litigation, demands or defenses, judgments,
suits, proceedings, fines, penalties, costs, disbursements and expenses of any
kind or nature whatsoever (including without limitation attorneys’ fees
reasonably incurred), which may at any time be imposed upon, incurred by or
asserted or awarded against the Indemnified Parties and arising from the
Recourse Obligations.

47

Loan No. 526618:11

 

This indemnity shall survive any foreclosure of this Mortgage, the taking of a
deed in lieu thereof, or any other discharge of the obligations of the Mortgagor
hereunder or a transfer of the Mortgaged Property, even if the indebtedness
secured hereby is satisfied in full. Mortgagor agrees that the indemnification
granted herein may be enforced by Mortgagee without resorting to or exhausting
any other security or collateral or without first having recourse to the Note or
the Mortgaged Property covered by this Mortgage through foreclosure proceedings
or otherwise; provided, however, that, subject to Paragraph 46 of this Mortgage,
nothing herein contained shall prevent Mortgagee from suing on the Note or
foreclosing this Mortgage or from exercising any other rights under the Loan
Documents.

46. Exculpation and Recourse. The obligations and liability of Mortgagor
pursuant to the following subparagraphs (a) and (b) are collectively referred to
as “Recourse Obligations“.

(a) Limited Recourse Obligations: Subject to Paragraph 45 hereof and
subparagraph (b) below, any claim based on or in respect of any liability of
Mortgagor under the Note or under this Mortgage or any other Loan Document shall
be enforced only against the Mortgaged Property and any other collateral now or
hereafter given to secure the Loan and not against any other assets, properties
or funds of Mortgagor; provided, however, that Mortgagor shall be personally
liable for amounts under the Loan Documents to the extent of, but limited to the
amount of, any loss, costs or damage arising out of the matters described below,
which liability shall not be limited solely to the Mortgaged Property and other
collateral now or hereafter given to secure the Loan but shall include all of
the assets, properties and funds of Mortgagor: (i) fraud, misrepresentation and
waste, (ii) any rents, issues or profits collected more than one (1) month in
advance of their due dates, (iii) any misappropriation of rents, issues or
profits, security deposits and any other payments from tenants or occupants
(including, without limitation, lease termination fees) insurance proceeds,
condemnation awards, or other sums of a similar nature, (iv) liability under
environmental covenants, conditions and indemnities contained in the Mortgage
and in any separate environmental indemnity agreements, (v) personalty or
fixtures removed or allowed to be removed by or on behalf of Mortgagor and not
replaced by items of equal or greater value or functionality than the personalty
or fixtures so removed, (vi) failure to pay taxes, assessments or ground rents
prior to delinquency, or to pay charges for labor, materials or other charges
which can create liens on any portion of the Mortgaged Property and any sums
expended by Mortgagee in the performance of or compliance with the obligations
of Mortgagor under the Loan Documents, including, without limitation, sums
expended to pay taxes or assessments or hazard insurance premiums or bills for
utilities or other services or products for the benefit of the Mortgaged
Property, (vii) the unauthorized sale, conveyance or transfer of title to the
Mortgaged Property or encumbrance of the Mortgaged Property, (viii) the failure
of Mortgagor to maintain its status as a single asset entity pursuant to its
organizational documents and the Loan Documents, (ix) a violation of the
provisions of Paragraph 18(h) of this Mortgage, and (x) attorney's fees, court
costs and other expenses incurred by Mortgagee in connection with its
enforcement of its remedies under the Loan Documents, including, but not limited
to, in connection with any bankruptcy proceeding or reorganization brought by or
against the Mortgagor or any of its principals. Nothing herein shall be deemed
(w) to be a waiver of any right which Mortgagee may have under any bankruptcy
law of the United States or the state where the Mortgaged Property is located
including, but not limited to, Section 506(a), 506(b), 1111(b) or any other
provisions of the U.S. Bankruptcy Code, to file a claim for the full amount of
the indebtedness secured by this Mortgage or to require that all of the
collateral securing the indebtedness secured hereby shall continue to secure all
of the indebtedness owing to Mortgagee under the Note, this Mortgage and the
other Loan Documents; (x) to impair the validity of the indebtedness secured by
this Mortgage; (y) to impair the right of Mortgagee as Mortgagee or secured
party to commence an action to foreclose any lien or security interest; or (z)
to modify, diminish or discharge the liability of any Guarantor under any
Guaranty.

48

Loan No. 526618:11

 

(b) Full Recourse Obligations. Notwithstanding anything to the contrary
contained in this Mortgage or the other Loan Documents, the exculpation
provisions of subparagraph (a) above will BECOME NULL AND VOID and the Loan will
be FULLY RECOURSE to Mortgagor and any guarantor under any guaranty in the event
that Mortgagor, any guarantor under any guaranty or any indemnitor under any
indemnity agreement (i) commences as debtor any case or proceeding under any
bankruptcy, insolvency, reorganization, liquidation, dissolution or similar law,
(ii) has appointed for it or the whole or any substantial part of its property
(other than upon the petition or filing of Mortgagee) a receiver, conservator,
trustee, custodian, manager, liquidator, or similar official, by any
governmental authority; (iii) makes a proposal or any assignment for the benefit
of its creditors, or enters into an arrangement or composition or similar plan
or scheme with or for the benefit of creditors generally occurring in
circumstances in which such entity is unable to meet its obligations as they
become due; (iv) has filed against it any case or proceeding under any
bankruptcy, insolvency, reorganization, liquidation, dissolution or similar law
which (a) is consented to or not timely contested by such entity, or (b) is not
dismissed within one hundred twenty (120) days; (v) if required to do so under
the terms of this Mortgage or the other Loan Documents, fails to maintain its
status as a single purpose, bankruptcy-remote entity pursuant to its
organizational documents and this Mortgage and the other Loan Documents; or (vi)
by reason of the operation of federal bankruptcy, state insolvency, or similar
creditors' rights laws, asserts or has filed against Mortgagor or any guarantor
a claim that the transaction creating the lien of this Mortgage is either (a) a
fraudulent conveyance or fraudulent transfer, or (b) a preferential transfer.

47. Notices. Any notice, demand, statement, request or consent made hereunder
shall be effective and valid only if in writing, referring to this Mortgage,
signed by the party giving such notice, and delivered either personally to such
other party, or sent by nationally recognized overnight courier delivery service
or by certified mail of the United States Postal Service, postage prepaid,
return receipt requested, addressed to the other party as follows (or to such
other address or person as either party or person entitled to notice may by
notice to the other party specify):

To Mortgagee:

John Hancock Life Insurance Company (U.S.A.)

c/o Real Estate Finance Group

197 Clarendon Street, C-3

Boston, MA 02116

Re: Loan No. 526618:11

 

49

Loan No. 526618:11

 

and with a copy concurrently to:

Quarles & Brady LLP

300 N. LaSalle Street

Suite 4000

Chicago, IL 60654

Attention: Peter A. Sarasek, Esq.

 

To Mortgagor:

FSP 303 East Wacker Drive LLC

401 Edgewater Place, Suite 200

Wakefield, Massachusetts 01880

Attention: Mr. George J. Carter

 

and with a copy concurrently to:

SNR Denton US LLP

4520 Main Street, Suite 1100

Kansas City, Missouri 64111-7700

Attention: John L. Snyder, Esq.

Unless otherwise specified, notices shall be deemed given as follows: (i) if
delivered personally, when delivered, (ii) if delivered by nationally recognized
overnight courier delivery service, on the day following the day such material
is sent, or (iii) if delivered by certified mail, on the third day after the
same is deposited with the United States Postal Service as provided above.

48. Non-Waiver. The failure of Mortgagee to insist upon strict performance of
any term hereof shall not be deemed to be a waiver of any term of this Mortgage.
Mortgagor shall not be relieved of Mortgagor’s obligations hereunder by reason
of (a) failure of Mortgagee to comply with any request of Mortgagor or any
Guarantor to take any action to foreclose this Mortgage or otherwise enforce any
of the provisions hereof or of the Note, any Guaranty or the other Loan
Documents, (b) the release, regardless of consideration, of the whole or any
part of the Mortgaged Property, or of any person liable for the Indebtedness or
portion thereof or (c) any agreement or stipulation by Mortgagee extending the
time of payment or otherwise modifying or supplementing the terms of the Note,
any Guaranty, this Mortgage or the other Loan Documents. Mortgagee may resort
for the payment of the Indebtedness to any other security held by Mortgagee in
such order and manner as Mortgagee, in its discretion, may elect. Mortgagee may
take action to recover the Indebtedness, or any portion thereof, or to enforce
any covenant hereof without prejudice to the right of Mortgagee thereafter to
foreclose this Mortgage. The rights of Mortgagee under this Mortgage shall be
separate, distinct and cumulative and none shall be given effect to the
exclusion of the others. No act of Mortgagee shall be construed as an election
to proceed under any one provision herein to the exclusion of any other
provision. Mortgagee shall not be limited exclusively to the rights and remedies
herein stated but shall be entitled to every right and remedy now or hereafter
afforded by law.

49. Joint and Several Liability. If there is more than one party comprising
Mortgagor, then the obligations and liabilities of each party under this
Mortgage shall be joint and several.

50

Loan No. 526618:11

 

50. Severability. If any term, covenant or condition of the Note, any Guaranty
or this Mortgage is held to be invalid, illegal or unenforceable in any respect,
the Note, any Guaranty and this Mortgage shall be construed without such
provision.

51. Duplicate Originals. This Mortgage may be executed in any number of
duplicate originals and each such duplicate original shall be deemed to
constitute but one and the same instrument.

52. Indemnity and Mortgagee’s Costs. Mortgagor agrees to pay all costs,
including, without limitation, attorneys’ fees and expenses, incurred by
Mortgagee in enforcing the terms hereof and/or the terms of any of the other
Loan Documents or the Note or any Guaranty, and in protecting, defending,
preserving or enforcing the lien and security interest of this Mortgage or any
other Loan Document or any interest in the Mortgaged Property pursuant to the
terms and conditions of the Loan Documents and applicable law, whether or not
suit is filed and waives to the full extent permitted by law all right to plead
any statute of limitations as a defense to any action hereunder. Mortgagor
agrees to indemnify and hold Mortgagee harmless from any and all liability,
loss, damage or expense (including, without limitation, attorneys’ fees and
disbursements) that Mortgagee may or might incur hereunder or in connection with
the enforcement of any of its rights or remedies hereunder, any action taken by
Mortgagee hereunder, or by reason or in defense of any and all claims and
demands whatsoever that may be asserted against Mortgagee arising out of the
Mortgaged Property; and should Mortgagee incur any such liability, loss, damage
or expense, the amount thereof with interest thereon at the Default Rate shall
be payable by Mortgagor immediately without demand, shall be secured by this
Mortgage, and shall be a part of the Indebtedness.

53. Certain Definitions. Unless the context clearly indicates a contrary intent
or unless otherwise specifically provided herein, words used in this Mortgage
shall be used interchangeably in singular or plural form. The word “Mortgagor“
shall mean Mortgagor and/or any subsequent owner or owners of the Mortgaged
Property or any part thereof or interest therein. The word “Mortgagee“ shall
mean Mortgagee or any subsequent holder of the Note. The word “Guaranty“ shall
mean any Guaranty of Payment, Guaranty of Completion, Guaranty of Collection,
Environmental Indemnity or any other Guaranty or Indemnity given at any time to
or for the benefit of Mortgagee in connection with the Loan. The word
“Guarantor” shall mean any person giving or making any Guaranty. The word “Note“
shall mean the Note or any other evidence of indebtedness secured by this
Mortgage. The words “Loan Documents“ shall mean the Note, this Mortgage, the
loan agreement, if any, between Mortgagor and Mortgagee, the security agreement,
if any, between Mortgagor and Mortgagee, the assignment of leases and rents, if
any, made by Mortgagor to Mortgagee, any reserve agreements between Mortgagor
and Mortgagee, any escrow agreements between Mortgagor and Mortgagee, the
assignment of contracts, if any, made by Mortgagor to Mortgagee, all Guaranties,
if any, made to Mortgagee, any other Mortgage or deed of trust securing the Note
and any other agreement, instrument, affidavit or document executed by
Mortgagor, any Guarantor or any indemnitor and delivered to Mortgagee in
connection with the Loan. The word “person“ shall include an individual,
corporation, partnership, trust, unincorporated association, government,
governmental authority or other entity. The words “Mortgaged Property“ shall
include any portion of the Mortgaged Property or interest therein. Whenever the
context may require, any pronouns used herein shall include the corresponding
masculine, feminine or neuter forms, and the singular form of nouns and pronouns
shall include the plural and vice versa.

51

Loan No. 526618:11

 

54. No Oral Change. This Mortgage, and any provisions hereof, may not be
modified, amended, waived, extended, changed, discharged or terminated orally or
by any act or failure to act on the part of Mortgagor or any one Mortgagor or
Mortgagee, but only by an agreement in writing signed by the party against whom
enforcement of any modification, amendment, waiver, extension, change, discharge
or termination is sought.

55. No Foreign Person. Mortgagor is not a “foreign person” within the meaning of
Section 1445(f)(3) of the Internal Revenue Code of 1986, as amended and the
related Treasury Department Regulations, including temporary regulations.

56. Separate Tax Lot. To the best of Mortgagor's knowledge, the Mortgaged
Property is assessed for real estate tax purposes as one or more wholly
independent tax lot or lots, separate from any adjoining land or improvements
not constituting a part of such lot or lots, and no other land or improvements
is assessed and taxed together with the Mortgaged Property or any portion
thereof.

57. Right to Release Any Portion of the Mortgaged Property. Mortgagee may
release any portion of the Mortgaged Property for such consideration as
Mortgagee may require without, as to the remainder of the Mortgaged Property, in
any way impairing or affecting the lien or priority of this Mortgage, or
improving the position of any subordinate lienholder with respect thereto,
except to the extent that the obligations hereunder shall have been reduced by
the actual monetary consideration, if any, received by Mortgagee for such
release, and may accept by assignment, pledge or otherwise any other property in
place thereof as Mortgagee may require without being accountable for so doing to
any other lienholder. This Mortgage shall continue as a lien and security
interest in the remaining portion of the Mortgaged Property.

58. Subrogation. The Mortgagee shall be subrogated for further security to the
lien, although released of record, of any and all encumbrances paid out of the
proceeds of the Loan secured by this Mortgage.

59. Administrative Fees. Mortgagee may charge administrative fees and be
reimbursed for all costs and expenses, including reasonable attorneys’ fees and
disbursements, associated with reviewing and processing post-closing requests of
Mortgagor.

60. Disclosure. Mortgagor represents and warrants that to the best of
Mortgagor's knowledge, (a) it has fully disclosed to Mortgagee all known facts
material to the Mortgaged Property and the operation and tenants thereof, the
Mortgagor, the Mortgagor’s business operations, any guarantor of the Recourse
Obligations, any indemnitor of environmental liabilities, and any other
Guarantor and any principal of any of them and the background, creditworthiness,
financial condition and business operations of each, (b) all material
information submitted in connection with this Loan is true, correct and
complete, (c) the financial and operating statements and other accounting
information submitted in connection with the Loan are true, correct, complete,
and fairly present the financial condition of the Mortgagor, Guarantors and
Indemnitors and their respective principals and have been prepared consistent
with proper accounting standards, and (d) there is no litigation, action, claim,
or other proceeding, pending or threatened which might, in any way, materially
and/or adversely affect the Applicant, Mortgagor, any Guarantor, any Indemnitor
or the principals of any of them, or the Mortgaged Property, Mortgagee's lien
thereon, or the financial condition of the Mortgaged Property or any of the
aforementioned persons; and a misrepresentation or breach of any representation,
warranty or covenant shall be an Event of Default under the Loan Documents.

52

Loan No. 526618:11

 

61. Headings, Etc. The headings and captions of various paragraphs of this
Mortgage are for convenience of reference only and are not to be construed as
defining or limiting, in any way, the scope or intent of the provisions hereof.

62. Address of Real Property. The street address of the Real Property is as
follows: 303 East Wacker Drive, Chicago, Illinois.

63. Method of Payment. All payments of principal and interest and other amounts
due under this Mortgage shall be paid to Mortgagee by Automated Clearing House
debit against Mortgagor's account. Mortgagor agrees to provide Mortgagee all
necessary authorizations.

64. Publicity. Mortgagor agrees that Mortgagee, at its expense, may publicize
the financing of the Mortgaged Property in trade and similar publications;
provided Mortgagor shall have the right to approve such publicity, which
approval shall not be unreasonably withheld.

65. Relationship. The relationship of Mortgagee to Mortgagor under this Mortgage
is strictly and solely that of lender and borrower and nothing contained in this
Mortgage or any other Loan Document is intended to create, or shall in any event
or under any circumstance be construed to create, a partnership, joint venture,
tenancy-in-common, joint tenancy or other relationship of any nature whatsoever
between Mortgagee and Mortgagor other than that of lender and borrower.

66. Homestead. Mortgagor hereby waives and renounces all homestead and exemption
rights provided by the constitution and the laws of the United States and of any
state, in and to the Land as against the collection of the Indebtedness, or any
part hereof.

67. No Third Party Beneficiaries. Nothing contained herein is intended or shall
be deemed to create or confer any rights upon any third person not a party
hereto, whether as a third-party Mortgagee or otherwise, except as expressly
provided herein.

68. Compliance with Regulation U. Mortgagor represents, warrants and covenants
that no part of the proceeds of the Loan will be used for the purpose (whether
immediate, incidental or ultimate) of buying or carrying any margin stock within
the meaning of Regulation U (12 CFR part 221) of the Board of Governors of the
Federal Reserve System of the United States or for the purpose of reducing or
retiring any indebtedness which was originally incurred for any such purpose, or
for any other purpose which might constitute this Loan a “purpose credit” within
the meaning of such Regulation U.

53

Loan No. 526618:11

 

69. Entire Agreement. This Mortgage, the Note and the other Loan Documents
constitute the entire agreement among Mortgagor and Mortgagee with respect to
the subject matter hereof and all understandings, oral representations and
agreements heretofore or simultaneously had among the parties are merged in, and
are contained in, such documents and instruments.

70. Servicer. Mortgagee may from time to time appoint a servicer (the
“Servicer“) to administer the Loan, which Servicer shall have the power and
authority to exercise all of the rights and remedies of Mortgagee and to act as
agent of Mortgagee hereunder.

71. Book Entry. Mortgagor hereby appoints Mortgagee as its agent for the purpose
of maintaining a registration book in which the ownership of the Note shall be
recorded. In addition to any provisions set forth in the Loan Documents, the
Note may be sold, transferred or assigned only upon notification by the holder
to Mortgagee at the address indicated below that a sale, transfer or assignment
of the Note has been duly executed by the holder.

Notice of any sale, transfer or assignment of the Note is to be provided to:

John Hancock Life Insurance Company (U.S.A.)

c/o Book Entry Agent

Real Estate Finance Group

197 Clarendon Street, C-3

Boston, Massachusetts 02116

Attention: Arthur J. Francis

72. Governing Law; Consent to Jurisdiction. This Mortgage shall be governed by
and construed in accordance with the law of the state in which the Mortgaged
Property is located without regard to conflict of law provisions thereof. Each
Mortgagor, endorser AND guarantor hereby submits to personal jurisdiction in
said state and the federal courts of the United States of America located in
said state (and any appellate courts taking appeals therefrom) for the
enforcement of such Mortgagor’S, ENDORSER’S OR GUARANTOR’S obligations
hereunder, under the Note, the Guaranty and the other Loan Documents, and waives
any and all personal rights under the law of any other state to object to
jurisdiction within such state for the purposes of SUCH ACTION, SUIT, PROCEEDING
OR litigation to enforce such obligations of such Mortgagor, ENDORSER or
GUARANTOR. EACH Mortgagor, ENDORSER AND GUARANTOR hereby waives and agrees not
to assert, as a defense in any action, suit or proceeding arising out of or
relating to this Mortgage, THE NOTE, ANY GUARANTY or any OTHER LOAN Document,
(a) that it is not subject to such jurisdiction or that such action, suit or
proceeding may not be brought or is not maintainable in those courts or that
this Mortgage, THE NOTE, THE GUARANTY AND/OR ANY OF THE OTHER LOAN DOCUMENTS may
not be enforced in or by those courts or that it is exempt or immune from
execution, (b) that the action, suit or

54

Loan No. 526618:11

 

proceeding is brought in an inconvenient forum or (c) that the venue of the
action, suit or proceeding is improper. In the event any SUCH action, suit,
proceeding or litigation is commenced, Mortgagor, ENDORSER AND GUARANTOR agree
that service of process may be made, and personal jurisdiction over such
Mortgagor, ENDORSER OR GUARANTOR obtained, by service of a copy of the summons,
complaint and other pleadings required to commence such litigation upon such
Mortgagor, ENDORSER or GUARANTOR AT 401 EDGEWATER PLACE, SUITE 200, WAKEFIELD,
MASSACHUSETTS 01880.

73. Additional Funding.

 

(a) Additional Funding. Mortgagor hereby reserves and shall have the two-time
right to submit a written request to Mortgagee at any time between the first day
of the Second Loan Year and the first day of the Fifth Loan Year (as defined in
the Note) for additional loan proceeds of not less than $2,000,000.00 in any one
instance and not more than $15,000,000.00 in the aggregate (“Additional
Funding”) provided the following conditions are satisfied:

 

(i) The rental and debt service coverage requirements of Condition No. 7 of that
certain Mortgage Loan Application to John Hancock Life Insurance Company
(U.S.A.) (#526618:11) dated May 24, 2011, as amended ("Loan Application")
executed on behalf of Mortgagor and submitted to and accepted by Mortgagee are
satisfied as of the date of the request for and the funding of the Additional
Funding, as determined by Mortgagee, taking into consideration the Loan and the
amount of such Additional Funding;

 

(ii) No Event of Default has occurred and is continuing under the Loan
Documents;

 

(iii) There shall be no partial funding of the Additional Funding;

 

(iv) Any request for all or part of the Additional Funding shall be made in
accordance with Paragraph 73(b) below;

 

(v) Mortgagee at the time of the request for such Additional Funding is then
continuing to finance loans of the same size, property type, location, character
and credit quality as the Loan and the Additional Funding, and the interest rate
on the Additional Funding shall be as set forth in Paragraph 73(b) below;

 

(vi) Except as set forth in this Paragraph 73 or in the Rate Lock Confirmation
(as defined below), the Additional Funding shall be on the same terms and
conditions as the Loan and shall be evidenced by an amendment to the existing
Loan Documents or by a second note and mortgage on the Mortgaged Property as
determined by Mortgagee (all of which Loan Documents shall be satisfactory to
Mortgagee);

 

55

Loan No. 526618:11

 

(vii) The Additional Funding shall be amortized over the remaining term of the
Loan (e.g. if drawn at the end of the third (3rd) year, with seven (7) years
remaining on the loan term of the original Loan, then the Additional Funding
will be amortized over twenty-seven (27) years); and

 

(viii) The Additional Funding shall have the same loan maturity date as the
initial Loan maturity date as set forth in Paragraph 74(d) below.

 

(b) Rate Lock Process. Upon receipt of sufficient and satisfactory information
from Mortgagor, including, but not limited to, (i) a rent roll for the Mortgaged
Property certified by the Mortgagor which is no more than thirty (30) days old,
(ii) current operating statements for the Mortgaged Property in form and for
periods as Mortgagee may reasonably request, and (iii) financial statements from
the Mortgagor, its principals, Guarantors and Indemnitors, as set forth in
Condition A15 of the Loan Application (“Quote Package”), Mortgagee may, in
Mortgagee’s sole discretion, issue a Rate Lock Confirmation to Mortgagor in a
form substantially shown on Exhibit E to the Loan Application and the process
described in Section 3(b) of the Loan Application shall be followed. The Rate
Lock Confirmation shall also set forth any Good Faith Deposit or Commitment Fee
that must be paid in connection with the Additional Funding. Mortgagor
understands and agrees that Mortgagee shall be under no obligation to issue a
Rate Lock Confirmation for the Additional Funding, and any Additional Funding
shall be subject to approval by Mortgagee.

 

(c) Due Diligence Matters. The following shall be conditions precedent to
advance of the Additional Funding:

 

(i) Title, Title Evidence and Title Insurance. Mortgagor shall provide an
endorsement to the loan title insurance policy issued to Mortgagee in connection
with the initial closing of the Loan (“Title Endorsement”), reflecting the
Additional Funding and satisfactory in form and content to Mortgagee.

 

(ii) Survey. Mortgagor shall provide a certificate from the Mortgagor and
Guarantors, certifying that no exterior changes to the buildings or improvements
have occurred on the Mortgaged Property since the date of the Survey. A
recertification and update of the Survey will be required in form and substance
satisfactory to Mortgagee, dated within sixty (60) days of the Closing for the
Additional Funding if (aa) the Title Endorsement reveals any new title matters
that are plottable; or (bb) there are any exterior additions, alterations or
other changes to the Mortgaged Property.

 

(iii) Mortgagor Requirements. Mortgagor shall provide a certificate from the
Mortgagor, certifying that Mortgagor and its constituent entities continue to
comply with the requirements of the Loan Application; Mortgagor will also
provide a certified copy of all organizational documents pertaining to the
Mortgagor and, if requested by Mortgagee, its constituent entities.

 

56

Loan No. 526618:11

 

(iv) Compliance with Environmental Laws; Loan Documents. Mortgagor shall provide
a certificate from the Mortgagor and the Guarantors in form and substance
satisfactory to Mortgagee, certifying that there have been no changes to any
matters contained in the Environmental Certificate attached to the Loan
Application, to any of the representations and warranties regarding
environmental matters contained in the Loan Documents or to any other
environmental matter related to the Mortgaged Property. In addition, Mortgagee
shall obtain at Mortgagor’s expense, a report from an environmental database
confirming that there have been no changes to the environmental conditions or
listings at the Mortgaged Property of any adjacent property since the date of
the last verification of the initial assessment.

 

(v) Compliance with Zoning, Building Laws, Subdivision and Other Laws,
Regulations, etc. and Separate Tax Parcel. Mortgagor shall provide a certificate
from the Mortgagor and Guarantors, certifying that no exterior changes to the
buildings or improvements have occurred on the Mortgaged Property and no changes
of use or access or the parking have occurred, in each case since the initial
funding of the Loan.

 

(vi) Third Party Inspections. Mortgagor shall provide a certificate from the
Mortgagor and Guarantors, certifying that since the date of funding the initial
Loan no changes to the buildings or improvements have occurred on the Mortgaged
Property and no repairs or replacements in excess of $500,000.00 in any one
instance have occurred which were not expressly contemplated in the Property
Condition Report or pursuant to, and in compliance with, one of the reserve
agreements established at the Closing of the Loan. Any matters disclosed by the
original Property Condition Report which the Mortgagor agreed to remedy will be
re-inspected by Mortgagee or an engineer acceptable to Mortgagee, at Mortgagor’s
expense. Mortgagee shall also have the right to re-inspect the Mortgaged
Property to verify the condition of the Mortgaged Property and to assure that no
adverse changes have occurred at the Mortgaged Property.

 

If requested by Mortgagee, Mortgagor shall provide an update to the Property
Condition Report that Mortgagor delivered to Mortgagee in connection with the
Loan (“Initial PCR”) in form satisfactory to Mortgagee and prepared by an
engineer approved by Mortgagee, confirming that any identified matters in the
Initial PCR have been remedied and corrected as required and that otherwise
there have been no adverse changes to the conditions at the Mortgaged Property
since the date of the Initial PCR.

 

(vii) Lease Requirements. Mortgagor, not more than fourteen (14) days prior to
the Closing Date for the Additional Funding, shall provide an updated rent roll
certified by Mortgagor identifying any changes to the rent roll submitted as
part of the Quote Package.

 

(viii) Appraisal. An update of the Appraisal prepared by the appraiser who
prepared the original Appraisal, which update must be acceptable to Mortgagee.

 

57

Loan No. 526618:11

 

(ix) Reserve Funds. The amounts, deposits and payments into the reserve accounts
required by the Loan Application will be evaluated and may be adjusted as part
of the Rate Lock Process based upon the information obtained or revealed during
the Rate Lock Process and subsequent due diligence and evaluation of Mortgagee
prior to the Additional Funding.

 

(x) Opinion of Counsel. Mortgagor shall provide an update to all opinions issued
in connection with the Loan satisfactory in form and substance to Mortgagee
dated as of the closing of the Additional Funding from an attorney approved by
Mortgagee and its counsel opining to the matters set forth in Condition
A13(c)(iii) of the Loan Application, to the extent applicable, and Condition A14
of the Loan Application; provided, however, that any opinion issued regarding
the Loan Documents shall apply to the loan documents executed in connection with
the Additional Funding.

 

(xi) Costs and Expenses of Mortgagee; Additional Funding Correspondent Fee.
Mortgagor shall pay or reimburse Mortgagee for all costs and expenses incurred
by Mortgagor in connection with the Additional Funding (including without
limitation attorneys fees), and shall further pay to Mortgagee a fee in the
amount of $10,000.00.

74. Illinois State Law Provisions.

(a) The provisions of this Paragraph 74 are an integral part of this Mortgage
and in the event of any inconsistencies between the terms and conditions of any
other paragraph or provision of this Mortgage and this Paragraph 74, the terms
and conditions of this Paragraph 74 shall control.

(b) The proceeds of the indebtedness secured hereby referred to herein shall be
used solely for business purposes and in furtherance of the regular business
affairs of Mortgagor, and the entire principal obligation secured by this
Mortgage constitutes (i) a “business loan” as that term is defined in, and for
all purposes of, 815 ILCS 205/4(1)(c), and (ii) a “loan secured by a mortgage on
real estate” within the purview and operation of 815 ILCS 205/4(1).

(c) Illinois Mortgage Foreclosure Law. It is the intention of Mortgagor and
Mortgagee that the enforcement of the terms and provisions of this Mortgage
shall be accomplished in accordance with the Illinois Mortgage Foreclosure Law
(the “Act”), 735 ILCS 5/15-1101 et seq., and with respect to such Act, Mortgagor
agrees and covenants that:

(i) In the event any provision in this Mortgage shall be inconsistent with any
provision of the Act, the provisions of the Act shall take precedence over the
provisions of this Mortgage, but shall not invalidate or render unenforceable
any other provisions of this Mortgage that can be construed in a manner
consistent with the Act.

(ii) If any provision of this Mortgage shall grant to Mortgagee any rights or
remedies upon default of Mortgagor which are more limited than the rights that
would otherwise be vested in Mortgagee under the Act in the absence of said
provision, Mortgagee shall be vested with the rights granted in the Act to the
full extent permitted by law.

58

Loan No. 526618:11

 

(iii) Mortgagor and Mortgagee shall have the benefit of all of the provisions of
the Act, including all amendments thereto which may become effective from time
to time after the date hereof. In the event any provision of the Act which is
specifically referred to herein may be repealed, Mortgagee shall have the
benefit of such provision as most recently existing prior to such repeal, as
though the same were incorporated herein by express reference;

(iv) Wherever provision is made in this Mortgage for insurance policies to bear
mortgagee clauses or other loss payable clauses or endorsements in favor of
Mortgagee, or to confer authority upon to settle or participate in the
settlement of losses under policies of insurance or to hold and disburse or
otherwise control use of insurance proceeds, from and after the entry of
judgment of foreclosure, all such rights and powers of the Mortgagee shall
continue in the Mortgagee as judgment creditor or mortgagee until confirmation
of sale;

(v) In addition to any provision of this Mortgage authorizing the Mortgagee to
take or be placed in possession of the Mortgaged Property, or for the
appointment of a receiver, Mortgagee shall have the right, in accordance with
Sections 15-1701 and 15-1702 of the Act, to be placed in the possession of the
Mortgaged Property or at its request to have a receiver appointed, and such
receiver, or Mortgagee, if and when placed in possession, shall have, in
addition to any other powers provided in this Mortgage, all rights, powers,
immunities, and duties as provided for in Sections 15-1701 and 15-1703 of the
Act; and

(vi) Mortgagor acknowledges that the Mortgaged Property does not constitute
agricultural real estate, as said term is defined in Section 15-1201 of the Act
or residential real estate as defined in Section 15-1219 of the Act.

(vii) Mortgagor hereby voluntarily and knowingly waives its statutory rights to
reinstatement and redemption pursuant to 735 ILCS Section 5/15-1601(b).

(viii) All advances, disbursements and expenditures made or incurred by
Mortgagee before and during a foreclosure, and before and after judgment of
foreclosure, and at any time prior to sale and, where applicable, after sale,
and during the pendency of any related proceedings, for the following purposes,
in addition to those otherwise authorized by the Mortgage, or the Credit
Agreement or by the Act (collectively “Protective Advances”), shall have the
benefit of all applicable provisions of the Act, including those provisions of
the Act hereinbelow referred to:

(1) all advances by Mortgagee in accordance with the terms of the Mortgage or
the Credit Agreement to: (i) preserve, maintain, repair, restore or rebuild the
improvements upon the Mortgaged Property; (ii) preserve the lien of the Mortgage
or the priority thereof; or (iii) enforce the Mortgage, as referred to in
Subsection (b)(5) of Section 5/15-1302 of the Act;

59

Loan No. 526618:11

 

(2) payments by Mortgagee of (i) principal, interest or other obligations in
accordance with the terms of any senior mortgage or other prior lien or
encumbrances; (ii) real estate taxes and assessments, general and special, and
all other taxes and assessments of any kind or nature whatsoever which are
assessed or imposed upon the Mortgaged Property or any part thereof; (iii) other
obligations authorized by the Mortgage; or (iv) with court approval, any other
amounts in connection with other liens, encumbrances or interests reasonably
necessary to preserve the status of title, as referred to in Section 5/15-1505
of the Act;

(3) advances by Mortgagee in settlement or compromise of any claims asserted by
claimants under senior mortgages or any other prior liens;

(4) reasonable attorneys’ fees and other costs incurred: (i) in connection with
the foreclosure of the Mortgage as referred to in Section 5/15-1504(d)(2) and
5/15-1510 of the Act; (ii) in connection with any action, suit or proceeding
brought by or against the Mortgagee for the enforcement of the Mortgage or
arising from the interest of the Mortgagee hereunder; or (iii) in preparation
for or in connection with the commencement, prosecution or defense of any other
action related to the Mortgage or the Mortgaged Property;

(5) Mortgagee’s fees and costs, including reasonable attorneys’ fees, arising
between the entry of judgment of foreclosure and the confirmation hearings as
referred to in Section 5/15-1508(b)(1) of the Act;

(6) expenses deductible from proceeds of sale as referred to in Section
5/15-1512(a) and (b) of the Act; and

(7) expenses incurred and expenditures made by Mortgagee for any one or more of
the following: (i) if the Mortgaged Property or any portion thereof constitutes
one or more units under a condominium declaration, assessments imposed upon the
unit owner thereof; (ii) if Mortgagor’s interest in the Mortgaged Property is a
leasehold estate under a lease or sublease, rentals or other payments required
to be made by the lessee under the terms of the lease or sublease;(iii) premiums
for casualty and liability insurance paid by Mortgagee whether or not Mortgagee
or a receiver is in possession, if reasonably required in reasonable amounts,
and all renewals thereof, without regard to the limitation to maintaining of
existing insurance in effect at the time any receiver or mortgagee takes
possession of the Mortgaged Property imposed by Section 5/15-1704(c)(1) of the
Act; (iv) repair or restoration of damage or destruction in excess of available
insurance proceeds or condemnation awards; (v) payments deemed by Mortgagee to
be required for the benefit of the Mortgaged Property or required to be made by
the owner of the Mortgaged Property under any grant or declaration of easement,
easement agreement, agreement with any adjoining land owners or instruments
creating covenants or restrictions for the benefit or of affecting the Mortgaged
Property; (vi) shared or common expense assessments payable to any association
or corporation in which the owner of the Mortgaged Property is a member in any
way affecting the Mortgaged Property; (vii) if the Loan secured hereby is a
construction loan, costs incurred by Mortgagee for demolition,

60

Loan No. 526618:11

 

preparation for and completion of construction, as may be authorized by the
applicable commitment, loan agreement or other agreement; (viii) payments
required to be paid by Mortgagor or Mortgagee pursuant to any lease or other
agreement for occupancy of the Mortgaged Property; and (ix) if the Mortgage is
insured, payment of FHA or private mortgage insurance required to keep such
insurance in force.

(ix) All Protective Advances shall be so much additional indebtedness secured by
this Mortgage, and shall become immediately due and payable without notice and
with interest thereon from the date of the advance until paid at the rate of
interest payable after default under the terms of the Notes.

(x) This Mortgage shall be a lien for all Protective Advances as to subsequent
purchasers and judgment creditors from the time this Mortgage is recorded
pursuant to Subsection (b)(5) of Section 5/15-1302 of the Act.

(d) Notes. The Notes provide, among other things, for final payment of principal
and interest under the Notes, if not sooner paid or payable as provided therein,
to be due no later than September 1, 2021, which Notes are by this reference
thereto being incorporated herein.

(e) Additional Advances. This Mortgage secures payment of such additional sums
with interest thereon which may hereafter be loaned to Mortgagor by Mortgagee or
advanced under the any of the Loan Documents securing or evidencing the Loan,
even though the aggregate amount outstanding at any time may exceed the original
principal balance stated herein and in the Notes (provided, however, that the
indebtedness secured hereby shall in no event exceed three hundred percent
(300%) of the full amount of the Note.

(f) Collateral Protection Act. Pursuant to the terms of the Collateral
Protection Act (815 ILCS 180/1 et seq.), Mortgagor is hereby notified that:

“UNLESS MORTGAGOR PROVIDES MORTGAGEE WITH EVIDENCE OF THE INSURANCE COVERAGE
REQUIRED BY THIS MORTGAGE, MORTGAGEE MAY PURCHASE INSURANCE AT MORTGAGEE’S
EXPENSE TO PROTECT MORTGAGEE’S INTERESTS IN THE MORTGAGED PROPERTY, WHICH
INSURANCE MAY, BUT NEED NOT, PROTECT THE INTERESTS OF MORTGAGOR. THE COVERAGE
PURCHASED BY MORTGAGEE MAY NOT PAY ANY CLAIM MADE BY MORTGAGOR OR ANY CLAIM MADE
AGAINST MORTGAGOR IN CONNECTION WITH THE MORTGAGED PROPERTY. MORTGAGOR MAY LATER
CANCEL ANY INSURANCE PURCHASED BY MORTGAGEE, BUT ONLY AFTER PROVIDING MORTGAGEE
WITH EVIDENCE THAT MORTGAGOR HAS OBTAINED THE INSURANCE AS REQUIRED HEREUNDER.
IF MORTGAGEE PURCHASES INSURANCE, THE MORTGAGOR WILL BE RESPONSIBLE FOR THE
COSTS OF SUCH INSURANCE, INCLUDING INTEREST AND ANY OTHER CHARGES IMPOSED IN
CONNECTION WITH THE PLACEMENT OF THE

61

Loan No. 526618:11

 

INSURANCE, UNTIL THE EFFECTIVE DATE OF THE CANCELLATION OR EXPIRATION OF THE
INSURANCE. THE COSTS OF THE INSURANCE MAY BE ADDED TO THE TOTAL OBLIGATION
SECURED HEREBY. THE COSTS OF SUCH INSURANCE MAY BE GREATER THAN THE COST OF
INSURANCE MORTGAGOR MAY BE ABLE TO OBTAIN FOR ITSELF.”

 

[Signature page to follows.]

62

Loan No. 526618:11

IN WITNESS WHEREOF, Mortgagor has duly executed and delivered this Mortgage as
of the day and year first above written.



 

  MORTGAGOR:       FSP 303 EAST WACKER DRIVE LLC,   a Delaware limited liability
company        By:  /s/ George J. Carter   Name:
Title:  George J. Carter
President

 

 

Commonwealth of Massachusetts )   )   SS. County of Middlesex )

 

 

On this 21st day of July, in the year 2011, before me, Judy E. McIsaac, a Notary
Public in and for said state, personally appeared GEORGE J. CARTER, President of
FSP 303 EAST WACKER DRIVE LLC, a Delaware limited liability company, known to me
to be the person who executed the within Mortgage, Assignment of Leases and
Rents and Security Agreement in behalf of said limited liability company and
acknowledged to me that he executed the same for the purposes therein stated.

 

IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal in
the County and Commonwealth aforesaid on the day and year above written.

 

 

    /s/ Judy E. McIsaac     Notary Public           Printed Name: Judy E.
McIsaac         My Commission Expires: 11-10-11            [NOTARY STAMP]      
   

 



 

63

Loan No. 526618:11

EXHIBIT A

DESCRIPTION OF LAND

 

PARCEL 1:

A PARCEL OF LAND, BEING PART OF THE LANDS LYING EAST OF AND ADJOINING FORT
DEARBORN ADDITION TO CHICAGO BEING THE WHOLE OF THE SOUTHWEST FRACTIONAL 1/4 OF
SECTION 10, TOWNSHIP 39 NORTH, RANGE 14, EAST OF THE THIRD PRINCIPAL MERIDIAN,
WHICH PARCEL OF LAND IS BOUNDED AND DESCRIBED AS FOLLOWS:

BEGINNING ON THE EAST LINE OF NORTH COLUMBUS DRIVE (AS SAID NORTH COLUMBUS DRIVE
WAS DEDICATED AND CONVEYED TO THE CITY OF CHICAGO BY INSTRUMENT RECORDED IN THE
RECORDER'S OFFICE OF COOK COUNTY, ILLINOIS ON THE FIFTH DAY OF JUNE, 1972, AS
DOCUMENT NUMBER 21925615) AT A POINT WHICH IS 932.542 FEET MEASURED ALONG SAID
EAST LINE, NORTH FROM THE POINT OF INTERSECTION OF SAID EAST LINE EXTENDED SOUTH
WITH THE NORTH LINE, EXTENDED EAST OF EAST RANDOLPH STREET; AND RUNNING THENCE
EAST ALONG A LINE PERPENDICULAR TO SAID EAST LINE OF NORTH COLUMBUS DRIVE, A
DISTANCE OF 160.571 FEET; THENCE NORTH ALONG A LINE PERPENDICULAR TO SAID LAST
DESCRIBED COURSE, A DISTANCE OF 153.286 FEET TO AN INTERSECTION WITH THE
SOUTHERLY LINE OF EAST WACKER DRIVE AS SAID EAST WACKER DRIVE WAS DEDICATED AND
CONVEYED TO THE CITY OF CHICAGO BY THE AFORESAID INSTRUMENT RECORDED AS DOCUMENT
NUMBER 21925615; THENCE WESTWARDLY ALONG SAID SOUTHERLY LINE OF EAST WACKER
DRIVE (DEFLECTING 80 DEGREES, 20 MINUTES, 34 SECONDS TO THE LEFT FROM THE LAST
DESCRIBED COURSE EXTENDED) A DISTANCE OF 136.569 FEET TO THE POINT ON SAID
SOUTHERLY LINE OF EAST WACKER DRIVE WHICH IS 20.00 FEET MEASURED ALONG THE
WESTWARD EXTENSION OF SAID SOUTHERLY LINE, EASTERLY FROM THE POINT OF
INTERSECTION OF SAID WESTWARD EXTENSION WITH THE NORTHWARD EXTENSION OF THE
CURVED EASTERLY LINE OF SAID NORTH COLUMBUS DRIVE; THENCE SOUTHWESTWARDLY ALONG
THE SOUTHEASTERLY LINE OF SAID PREMISES DEDICATED AND CONVEYED TO THE CITY OF
CHICAGO FOR EAST WACKER DRIVE AND FOR NORTH COLUMBUS DRIVE (DEFLECTING 47
DEGREES, 41 MINUTES, 39 SECONDS TO THE LEFT FROM THE LAST DESCRIBED COURSE
EXTENDED) A DISTANCE OF 26.923 FEET TO THE POINT ON SAID CURVED EASTERLY LINE OF
NORTH COLUMBUS DRIVE WHICH IS 20.00 FEET, MEASURED ALONG THE NORTHWARD EXTENSION
OF SAID CURVED EASTERLY LINE, SOUTHERLY FROM THE POINT OF INTERSECTION OF SAID
NORTHWARD EXTENSION, WITH SAID WESTWARD EXTENSION OF THE SOUTHERLY LINE OF EAST
WACKER DRIVE; THENCE SOUTHWARDLY ALONG SAID CURVED EASTERLY LINE OF NORTH
COLUMBUS DRIVE, SAID

A-1

Loan No. 526618:11

 

EASTERLY LINE BEING THE ARC OF A CIRCLE WHICH IS CONVEX TO THE WEST AND HAS A
RADIUS OF 1967.204 FEET A DISTANCE OF 136.493 FEET TO THE POINT OF TANGENT IN
THE EAST LINE OF SAID NORTH COLUMBUS DRIVE WHICH IS 955.764 FEET, MEASURED ALONG
SAID EAST LINE, NORTH FROM THE POINT OF INTERSECTION OF SAID EAST LINE EXTENDED
SOUTH, WITH THE NORTH LINE, EXTENDED EAST, OF EAST RANDOLPH STREET; AND THENCE
SOUTH ALONG SAID EAST LINE OF NORTH COLUMBUS DRIVE, A DISTANCE OF 23.222 FEET TO
THE POINT OF BEGINNING, IN COOK COUNTY, ILLINOIS.

PARCEL 2:

A PARCEL OF LAND, BEING A PART OF THE LANDS LYING EAST OF AND ADJOINING FORT
DEARBORN ADDITION TO CHICAGO, BEING THE WHOLE OF THE SOUTHWEST FRACTIONAL 1/4 OF
SECTION 10, TOWNSHIP 39 NORTH, RANGE 14, EAST OF THE THIRD PRINCIPAL MERIDIAN,
WHICH PARCEL OF LAND IS BOUNDED AND DESCRIBED AS FOLLOWS:

BEGINNING ON THE EAST LINE OF NORTH COLUMBUS DRIVE (AS SAID NORTH COLUMBUS DRIVE
WAS DEDICATED AND CONVEYED TO THE CITY OF CHICAGO BY INSTRUMENT RECORDED IN THE
RECORDER'S OFFICE OF COOK COUNTY, ILLINOIS ON THE FIFTH DAY OF JUNE, 1972, AS
DOCUMENT NUMBER 21925615) AT A POINT WHICH IS 768.878 FEET, MEASURED ALONG SAID
EAST LINE, NORTH FROM THE POINT OF INTERSECTION OF SAID EAST LINE, EXTENDED
SOUTH, WITH THE NORTH LINE, EXTENDED EAST, OF EAST RANDOLPH STREET; AND RUNNING
THENCE EAST ALONG A LINE PERPENDICULAR TO SAID EAST LINE OF NORTH COLUMBUS DRIVE
(SAID PERPENDICULAR LINE BEING ALSO THE NORTH LINE OF THE ARCADE LEVEL PARK AS
SAID ARCADE LEVEL PARK IS LOCATED AND DEFINED IN THE AMENDATORY LAKE FRONT
ORDINANCE PASSED BY THE CITY COUNCIL OF THE CITY OF CHICAGO ON THE 17TH DAY OF
SEPTEMBER, 1969) A DISTANCE OF 160.571 FEET; THENCE NORTH ALONG A LINE
PERPENDICULAR TO SAID LAST DESCRIBED COURSE, A DISTANCE OF 163.664 FEET; THENCE
WEST ALONG A LINE PERPENDICULAR TO THE LAST DESCRIBED COURSE, A DISTANCE OF
160.571 FEET TO AN INTERSECTION WITH SAID EAST LINE OF NORTH COLUMBUS DRIVE; AND
THENCE SOUTH ALONG SAID EAST LINE OF NORTH COLUMBUS DRIVE, A DISTANCE OF 163.664
FEET TO THE POINT OF BEGINNING, IN COOK COUNTY, ILLINOIS;

EXCEPTING THEREFROM THE LAND, PROPERTY AND SPACE WITHIN THE BOUNDARIES,
PROJECTED VERTICALLY UPWARD AND DOWNWARD FROM THE SURFACE OF THE EARTH, OF THAT
PART OF THE LANDS LYING EAST OF AND ADJOINING FORT DEARBORN ADDITION TO CHICAGO
BEING THE WHOLE OF THE SOUTHWEST FRACTIONAL 1/4 OF SECTION 10, TOWNSHIP 39
NORTH, RANGE 14 EAST OF THE THIRD PRINCIPAL MERIDIAN, BOUNDED AND DESCRIBED AS
FOLLOWS:

A-2

Loan No. 526618:11

 

BEGINNING ON THE EAST LINE OF NORTH COLUMBUS DRIVE (AS SAID NORTH COLUMBUS DRIVE
WAS DEDICATED AND CONVEYED TO THE CITY OF CHICAGO BY INSTRUMENT RECORDED IN THE
RECORDER'S OFFICE OF COOK COUNTY, ILLINOIS, ON THE 5TH DAY OF JUNE, 1972, AS
DOCUMENT NUMBER 21925615) AT A POINT 778.720 FEET MEASURED ALONG SAID EAST LINE,
NORTH FROM THE POINT OF INTERSECTION OF SAID EAST LINE, EXTENDED SOUTH, WITH THE
NORTH LINE, EXTENDED EAST, OF EAST RANDOLPH STREET, SAID POINT BEING THE POINT
OF INTERSECTION OF SAID EAST LINE OF NORTH COLUMBUS DRIVE WITH THE SOUTH LINE OF
A CERTAIN STRIP OF LAND, 66 FEET WIDE DEDICATED AND CONVEYED TO THE CITY OF
CHICAGO FOR PUBLIC UTILITIES BY PLAT OF DEDICATION BY AMERICAN NATIONAL BANK AND
TRUST COMPANY OF CHICAGO, AS TRUSTEE UNDER TRUST AGREEMENT DATED OCTOBER 20,
1977, AND KNOWN AS TRUST NUMBER 41430, AND ILLINOIS CENTRAL GULF RAILROAD
COMPANY, DATED AUGUST 1, 1979, AND RECORDED ON AUGUST 17, 1979, AS DOCUMENT
NUMBER 25106271 AND RUNNING THENCE EAST ALONG THE SOUTH LINE OF SAID STRIP OF
LAND, SAID SOUTH LINE BEING PERPENDICULAR TO SAID EAST LINE OF NORTH COLUMBUS
DRIVE, A DISTANCE OF 160.571 FEET; THENCE NORTH ALONG A LINE PERPENDICULAR TO
THE SOUTH LINE OF SAID STRIP OF LAND, A DISTANCE OF 66.00 FEET TO AN
INTERSECTION WITH THE NORTH LINE OF SAID STRIP OF LAND; THENCE WEST ALONG THE
NORTH LINE OF SAID STRIP OF LAND, A DISTANCE OF 160.571 FEET TO AN INTERSECTION
WITH SAID EAST LINE OF NORTH COLUMBUS DRIVE; AND THENCE SOUTH ALONG SAID EAST
LINE OF NORTH COLUMBUS DRIVE, A DISTANCE OF 66 FEET TO THE POINT OF BEGINNING;
AND LYING BELOW AND EXTENDING DOWNWARD FROM THE FOLLOWING DESCRIBED ABUTTING
INCLINED AND HORIZONTAL PLANES FORMING THE UPPER SURFACE OF SAID LAND, PROPERTY
AND SPACE:

(1) AN INCLINED PLANE RISING FROM AN ELEVATION OF 19.80 FEET ABOVE CHICAGO CITY
DATUM ALONG SAID EAST LINE OF NORTH COLUMBUS DRIVE TO AN ELEVATION OF 20.80 FEET
ABOVE CHICAGO CITY DATUM ALONG A LINE 25.74 FEET EAST FROM AND PARALLEL WITH
SAID EAST LINE OF NORTH COLUMBUS DRIVE, AND (2) A HORIZONTAL PLANE EXTENDING
EASTWARDLY OVER THE REMAINDER OF SAID LAND, PROPERTY AND SPACE AT AN ELEVATION
OF 20.80 FEET ABOVE CHICAGO CITY DATUM.

PARCEL 3:

PERPETUAL AND EXCLUSIVE EASEMENTS CREATED BY GRANT OF EASEMENTS DATED OCTOBER
20, 1977, AND RECORDED JANUARY 10, 1978, AS DOCUMENT NUMBER 24278999, AS AMENDED
BY INSTRUMENT DATED AUGUST 1, 1979, AND RECORDED ON AUGUST 17, 1979, AS DOCUMENT
NUMBER 25106271, FOR THE BENEFIT OF PARCELS 1 AND 2, TO PLACE, MAINTAIN, REPAIR
AND REPLACE STRUCTURE FOUNDATIONS AND SUPPORTS IN THE LAND DESCRIBED AS FOLLOWS:

A-3

Loan No. 526618:11

 

THE LAND, PROPERTY AND SPACE LYING WITHIN THE BOUNDARIES, PROJECTED VERTICALLY
UPWARD AND DOWNWARD FROM THE SURFACE OF THE EARTH, OF THAT PART OF THE LANDS
LYING EAST OF AND ADJOINING FORT DEARBORN ADDITION TO CHICAGO, BEING THE WHOLE
OF THE SOUTHWEST FRACTIONAL 1/4 OF SECTION 10, TOWNSHIP 39 NORTH, RANGE 14, EAST
OF THE THIRD PRINCIPAL MERIDIAN, BOUNDED AND DESCRIBED AS FOLLOWS:

BEGINNING ON THE EAST LINE OF NORTH COLUMBUS DRIVE (AS SAID NORTH COLUMBUS DRIVE
WAS DEDICATED AND CONVEYED TO THE CITY OF CHICAGO BY INSTRUMENT RECORDED IN THE
RECORDER'S OFFICE OF COOK COUNTY, ILLINOIS ON THE FIFTH DAY OF JUNE, 1972, AS
DOCUMENT NUMBER 21925615) AT A POINT 778.720 FEET, MEASURED ALONG SAID EAST
LINE, NORTH FROM THE POINT OF INTERSECTION OF SAID EAST LINE, EXTENDED SOUTH,
WITH THE NORTH LINE EXTENDED EAST, OF EAST RANDOLPH STREET, SAID POINT BEING THE
POINT OF INTERSECTION OF SAID EAST LINE OF NORTH COLUMBUS DRIVE WITH THE SOUTH
LINE OF A CERTAIN STRIP OF LAND, 66 FEET WIDE, DEDICATED AND CONVEYED TO THE
CITY OF CHICAGO FOR PUBLIC UTILITIES BY PLAT OF DEDICATION MADE BY AMERICAN
NATIONAL BANK AND TRUST COMPANY OF CHICAGO, AS TRUSTEE UNDER TRUST AGREEMENT
DATED OCTOBER 20, 1977, AND KNOWN AS TRUST NUMBER 41430, AND ILLINOIS CENTRAL
GULF RAILROAD COMPANY DATED AUGUST 1, 1979, AND RECORDED ON AUGUST 17, 1979, AS
DOCUMENT NUMBER 25106271; AND RUNNING THENCE EAST ALONG THE SOUTH LINE OF SAID
STRIP OF LAND, SAID SOUTH LINE BEING PERPENDICULAR TO SAID EAST LINE OF NORTH
COLUMBUS DRIVE, A DISTANCE OF 160.571 FEET; THENCE NORTH ALONG A LINE
PERPENDICULAR TO THE SOUTH LINE OF SAID STRIP OF LAND, A DISTANCE OF 66.00 FEET
TO AN INTERSECTION WITH THE NORTH LINE OF SAID STRIP OF LAND; THENCE WEST ALONG
THE NORTH LINE OF SAID STRIP OF LAND, A DISTANCE OF 160.571 FEET TO AN
INTERSECTION WITH SAID EAST LINE OF NORTH COLUMBUS DRIVE; AND THENCE SOUTH ALONG
SAID EAST LINE OF NORTH COLUMBUS DRIVE, A DISTANCE OF 66 FEET TO THE POINT OF
BEGINNING; AND LYING BELOW AND EXTENDED DOWNWARD FROM THE FOLLOWING DESCRIBED
ABUTTING INCLINED AND HORIZONTAL PLANES FORMING THE UPPER SURFACE OF SAID LAND,
PROPERTY AND SPACE:

(1) AN INCLINED PLANE RISING FROM AN ELEVATION OF 19.80 FEET ABOVE CHICAGO CITY
DATUM ALONG SAID EAST LINE OF NORTH COLUMBUS DRIVE TO AN ELEVATION OF 20.80 FEET
ABOVE CHICAGO CITY DATUM ALONG A LINE 25.74 FEET EAST FROM AND PARALLEL WITH
SAID EAST LINE OF NORTH COLUMBUS DRIVE; AND (2) A HORIZONTAL PLANE EXTENDED
EASTWARDLY OVER THE REMAINDER OF SAID LAND, PROPERTY AND SPACE AT AN ELEVATION
OF 20.80 FEET ABOVE CHICAGO CITY DATUM, IN COOK COUNTY, ILLINOIS.

A-4

Loan No. 526618:11

 

PARCEL 4:

RESERVATION OF PERPETUAL EASEMENT IN THE PLAT OF DEDICATION TO THE CITY OF
CHICAGO MADE BY AMERICAN NATIONAL BANK AND TRUST COMPANY OF CHICAGO, AS TRUSTEE
UNDER TRUST AGREEMENT DATED OCTOBER 20, 1977, AND KNOWN AS TRUST NUMBER 41430,
DATED AUGUST 1, 1979, AND RECORDED ON AUGUST 17, 1979, AS DOCUMENT NUMBER
25106271, FOR THE BENEFIT OF PARCELS 1 AND 2:

TO PLACE, MAINTAIN AND REPAIR (AND TO REPLACE IF DESTROYED) THE COLUMNS AT THE
APPROXIMATE LOCATIONS SHOWN THEREON IN PARCELS 1-"A", 1-"D", 1-"E", AND 1-"F" AS
SAID PARCELS ARE DESCRIBED IN SAID INSTRUMENT, AS MAY BE NECESSARY TO PROVIDE
SUPPORT FOR IMPROVEMENTS NOW OR HEREAFTER CONSTRUCTED.

PARCEL 5:

PERPETUAL EASEMENTS CREATED BY RESERVATIONS IN THE PLAT OF DEDICATION TO THE
CITY OF CHICAGO MADE BY AMERICAN NATIONAL BANK AND TRUST COMPANY OF CHICAGO, AS
TRUSTEE UNDER TRUST AGREEMENT DATED OCTOBER 20, 1977 AND KNOWN AS TRUST NUMBER
41430, DATED AUGUST 1, 1979, AND RECORDED ON AUGUST 17, 1979, AS DOCUMENT NUMBER
25106271, FOR THE BENEFIT OF PARCELS 1 AND 2:

(1) TO PLACE, MAINTAIN AND REPAIR (AND TO REPLACE IF DESTROYED) THE CAISSONS AND
COLUMNS AT THE APPROXIMATE LOCATIONS SHOWN THEREON IN PARCEL 2, AS SAID PARCEL
IS DESCRIBED IN SAID INSTRUMENT;

(2) TO USE THE RIGHT OF WAY THEREIN CONVEYED FOR VEHICULAR INGRESS TO AND EGRESS
FROM THOSE PARTS OF PARCEL 1, AS SAID PARCEL IS DESCRIBED IN SAID INSTRUMENT,
ADJOINING SAID RIGHT OF WAY.

PARCEL 6:

EASEMENT CREATED BY GRANT OF AIR RIGHTS EASEMENT FROM THE CITY OF CHICAGO TO
AMERICAN NATIONAL BANK AND TRUST COMPANY OF CHICAGO, AS TRUSTEE UNDER TRUST
AGREEMENT DATED OCTOBER 20, 1977, AND KNOWN AS TRUST NUMBER 41430, DATED
NOVEMBER 28, 1979, AND RECORDED DECEMBER 10, 1979, AS DOCUMENT NUMBER 25275362,
FOR THE BENEFIT OF PARCELS 1 AND 2:

A-5

Loan No. 526618:11

 

(1) FOR AIR RIGHTS FOR A PEDESTRIAN BRIDGE AT THE FOLLOWING LOCATION:

AN AREA 18 FEET WIDE EXTENDING 110 FEET ACROSS NORTH COLUMBUS DRIVE, THE CENTER
LINE OF WHICH EXTENDS FROM A POINT ON THE EAST LINE OF NORTH COLUMBUS DRIVE
WHICH POINT IS 184.843 FEET, MEASURED ALONG SAID EAST LINE, NORTH FROM THE
SOUTHWEST CORNER OF THE EAST TRACT, AS SAID TRACT IS DESCRIBED IN SAID
INSTRUMENT, TO A POINT ON THE WEST LINE OF NORTH COLUMBUS DRIVE WHICH POINT IS
96.001 FEET, MEASURED ALONG SAID WEST LINE, NORTH FROM THE INTERSECTION OF SAID
LINE WITH THE SOUTH LINE EXTENDED EAST OF THE WEST TRACT, AS SAID TRACT IS
DESCRIBED IN SAID INSTRUMENT, AND HAVING UPPER PLANES BELOW UPPER LEVEL NORTH
COLUMBUS DRIVE, AS SUCH UPPER LEVEL IS CONSTRUCTED PURSUANT TO THE 1969
ORDINANCE, AS SAID ORDINANCE IS DEFINED IN SAID INSTRUMENT, AND LOWER PLANES
HAVING A MINIMUM CLEARANCE OF 14.50 FEET ABOVE THE INTERMEDIATE LEVEL ROADWAY OF
COLUMBUS DRIVE, AS SUCH INTERMEDIATE LEVEL IS CONSTRUCTED PURSUANT TO THE 1969
ORDINANCE;

(2) TO SUSPEND SAID PEDESTRIAN BRIDGE FROM THE UNDERSIDE OF SAID UPPER LEVEL
COLUMBUS DRIVE.

PARCEL 7:

EASEMENT CREATED BY EASEMENT AGREEMENT FOR PEDESTRIAN BRIDGE BETWEEN AMERICAN
NATIONAL BANK AND TRUST COMPANY OF CHICAGO, AS TRUSTEE UNDER TRUST AGREEMENT
DATED OCTOBER 20, 1977, AND KNOWN AS TRUST NUMBER 41430, AND AMERICAN NATIONAL
BANK AND TRUST COMPANY OF CHICAGO, AS TRUSTEE UNDER TRUST AGREEMENT DATED AUGUST
1, 1977, AND KNOWN AS TRUST NUMBER 40844, AND TRUST AGREEMENT DATED OCTOBER 20,
1977, AND KNOWN AS TRUST NUMBER 41957, DATED JULY 25, 1978, AND RECORDED
SEPTEMBER 8, 1978, AS DOCUMENT NUMBER 24619519, FOR THE BENEFIT OF PARCELS 1 AND
2:

(1) TO PERMIT TENANTS AND INVITEES TO USE THE PEDESTRIAN BRIDGE DESCRIBED IN
PARCEL 6 ABOVE FOR INGRESS TO AND EGRESS FROM THE CONCOURSE LEVEL OF THE
BUILDING ON THE WEST TRACT AS DESCRIBED IN EXHIBIT "B" OF SAID INSTRUMENT;

(2) TO PERMIT SUCH TENANTS AND INVITEES TO USE THE WEST CONCOURSE FOR INGRESS TO
AND EGRESS FROM SAID PEDESTRIAN BRIDGE;

(3) TO CONNECT SAID PEDESTRIAN BRIDGE WITH THE WEST CONCOURSE ON THE WEST TRACT;
AND

A-6

Loan No. 526618:11

 

(4) EXCLUSIVE RIGHT TO PLACE SIGNS AND DISPLAYS IN SAID PEDESTRIAN BRIDGE. ALL
OF SAID PARCELS BEING IN COOK COUNTY, ILLINOIS.

Commonly known as:         303 East Wacker Drive
Chicago, Illinois 60601

P.I.N.s:         17-10-318-001-0000
17-10-318-002-0000

 

 

A-7

 

 

